EXHIBIT 10.2
Execution Copy

SALE AGREEMENT
This SALE AGREEMENT (this "Agreement"), dated as of September 20, 2013, is by
and among Diamond Resorts Tempus Seller 2013, a Delaware limited liability
company (the "Seller"), and Diamond Resorts Tempus Owner Trust 2013, a Delaware
statutory trust (the "Issuer"), and their respective permitted successors and
assigns.
W I T N E S S E T H:
WHEREAS, on the date hereof, (i) pursuant to this Agreement, the Seller intends
to sell and the Issuer intends to purchase the Timeshare Loans, and (ii)
pursuant to that certain indenture, dated as of September 20, 2013 (the
"Indenture"), by and among the Issuer, Diamond Resorts Financial Services, Inc.,
a Nevada corporation, as servicer (in such capacity, the "Servicer") and Wells
Fargo Bank, National Association, a national banking association, as indenture
trustee (in such capacity, the "Indenture Trustee"), the Issuer intends to
pledge, among other things, such Timeshare Loans to the Indenture Trustee to
secure the Issuer’s Timeshare Loan Backed Notes, Series 2013 (the "Notes"); and
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
SECTION 1.Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in "Standard Definitions" attached
hereto as Annex A.
SECTION 2.    Acquisition of Timeshare Loans.
(a)    Timeshare Loans. On the Closing Date, in return for the Timeshare Loan
Acquisition Price for each of the Timeshare Loans, the Seller does hereby sell,
transfer, assign and grant to the Issuer, without recourse (except as provided
in Section 6 and Section 8 hereof), any and all of the Seller’s right, title and
interest in and to (i) the Timeshare Loans listed on the Schedule of Timeshare
Loans, (ii) the Receivables in respect of the Timeshare Loans due on and after
the Cut-Off Date, (iii) the related Timeshare Loan Files, (iv) all Related
Security in respect of the Timeshare Loans and, (v) all rights and remedies of
the Seller pursuant to the Purchase Agreement and (vi) all income, payments,
proceeds and other benefits and rights related to any of the foregoing (the
property described in the foregoing clauses (i) through (v) being referred to as
the "Conveyed Timeshare Property"). Upon such sale, the ownership of each
Timeshare Loan and all collections allocable to principal and interest thereon
since the Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 2(a) shall immediately vest in the
Issuer, its successors and assigns. The Seller shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Timeshare Loan for any purpose whatsoever other than for consolidated financial
and federal and state income tax reporting.
(b)    [Reserved].




--------------------------------------------------------------------------------




(c)    Delivery of Timeshare Loan Files. In connection with the sale, transfer,
assignment and conveyance of the Timeshare Loans hereunder, the Issuer hereby
directs the Seller and the Seller hereby agrees to deliver or cause to be
delivered to the Custodian all related Timeshare Loan Files and to the Servicer
all related Timeshare Loan Servicing Files.
(d)    Collections. The Seller shall deposit or cause to be deposited all
collections that are received by it in respect of the Timeshare Loans conveyed
hereunder on and after the Cut-Off Date in the Collection Account.
(e)    Limitation of Liability. Neither the Issuer nor any subsequent assignee
of the Issuer shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Issuer or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. No such obligation or
liability is intended to be assumed by the Issuer or any subsequent assignee
herewith and any such obligation or liability is hereby expressly disclaimed.
SECTION 3.    Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that the transfer of Timeshare Loans made
pursuant to the terms hereof shall constitute a sale by the Seller to the Issuer
and not a loan secured by the Timeshare Loans. In the event, however, that a
court of competent jurisdiction were to hold that such transfer constitutes a
loan and not a sale, it is the intention of the parties hereto that (i) the
Seller shall be deemed to have Granted to the Issuer as of the date hereof a
first priority perfected security interest in all of the Seller’s right, title
and interest in, to and under the Conveyed Timeshare Property and (ii) this
Agreement shall constitute a security agreement under applicable law. In the
event of the characterization of such transfer as a loan, the amount of interest
payable or paid with respect to such loan under the terms of this Agreement
shall be limited to an amount which shall not exceed the maximum nonusurious
rate of interest allowed by the applicable state law or any applicable law of
the United States permitting a higher maximum nonusurious rate that preempts
such applicable state law, which could lawfully be contracted for, charged or
received (the "Highest Lawful Rate"). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that
(a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (b) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.
The characterization of the Seller as "debtor" and the Issuer as "secured party"
in any financing statement required hereunder is solely for protective purposes
and shall in no way

2



--------------------------------------------------------------------------------




be construed as being contrary to the intent of the parties that this
transaction be treated as a sale to the Issuer of the Seller’s entire right,
title and interest in and to the Conveyed Timeshare Property.
SECTION 4.    Conditions Precedent to Acquisition of Timeshare Loans. The
obligations of the Issuer to purchase any Timeshare Loans hereunder shall be
subject to the satisfaction of the following conditions:
(a)    All representations and warranties of the Seller contained in Section 5
hereof and all information provided in the Schedule of Timeshare Loans shall be
true and correct as of the Closing Date, and the Seller shall have delivered to
the Issuer, the Indenture Trustee and the Initial Managing Agent an Officer’s
Certificate to such effect.
(b)    [Reserved].
(c)    On or prior to the Closing Date, the Seller shall have delivered or shall
have caused the delivery of (i) the related Timeshare Loan Files to the
Custodian and the Custodian shall have delivered a Trust Receipt therefor
pursuant to the Custodial Agreement, (ii) the Timeshare Loan Servicing Files to
the Servicer and (iii) a Schedule of Timeshare Loans to the Custodian, the
Servicer, the Issuer, Initial Managing Agent and the Indenture Trustee.
(d)    The Seller shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Issuer to be
delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date, including all
filings, recordings and/or registrations as may be necessary in the opinion of
the Issuer or the Indenture Trustee to establish and preserve the right, title
and interest of the Issuer or the Indenture Trustee, as the case may be, in the
related Timeshare Loans.
(e)    On or before the Closing Date, the Issuer, the Servicer and the Indenture
Trustee shall have entered into the Indenture.
(f)    The Notes shall be issued and sold on the Closing Date, the Issuer shall
receive the full consideration due it upon the issuance of the Notes, and the
Issuer shall have applied such consideration, to the extent necessary, to pay to
the Seller the Timeshare Loan Acquisition Price for each Timeshare Loan.
(g)    [Reserved].
(h)    The Seller shall have delivered such other certificates and opinions as
shall be reasonably requested by the Issuer or its assignee.
SECTION 5.     Representations and Warranties and Certain Covenants of the
Seller.
(a)    The Seller represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, as of the Closing Date as follows:

3



--------------------------------------------------------------------------------




(i)    Due Incorporation; Valid Existence; Good Standing. The Seller is a
limited liability company duly organized and validly existing in good standing
under the laws of the jurisdiction of its formation; and is duly qualified to do
business as a foreign company and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on the business of the Seller or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of any portion of the Conveyed Timeshare Property.
(ii)    Possession of Licenses, Certificates, Franchises and Permits. The Seller
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Conveyed Timeshare Property.
(iii)    Corporate Authority and Power. The Seller has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. The Seller has all requisite corporate power and authority to
acquire, own, transfer and convey the Conveyed Timeshare Property to the Issuer.
(iv)    Authorization, Execution and Delivery; Valid and Binding. This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by the Seller have been duly authorized,
executed and delivered by the Seller and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against the Seller in accordance with
their respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy,
insolvency, or reorganization of the Seller and to general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law. This Agreement constitutes a valid transfer of the Seller’s
interest in the Conveyed

4



--------------------------------------------------------------------------------




Timeshare Property to the Issuer or the valid creation of a first priority
perfected security interest in the Conveyed Timeshare Property in favor of the
Issuer.
(v)    No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Seller of this Agreement and any other Transaction Document
to which the Seller is a party do not and will not (A) violate any of the
provisions of the certificate of formation or the limited liability company
agreement of the Seller, (B) violate any provision of any law, governmental rule
or regulation currently in effect applicable to the Seller or its properties or
by which the Seller or its properties may be bound or affected, including,
without limitation, any bulk transfer laws, (C) violate any judgment, decree,
writ, injunction, award, determination or order currently in effect applicable
to the Seller or its properties or by which the Seller or its properties are
bound or affected, (D) conflict with, or result in a breach of, or constitute a
default under, any of the provisions of any indenture, mortgage, deed of trust,
contract or other instrument to which the Seller is a party or by which it is
bound or (E) result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, mortgage, deed of trust,
contract or other instrument.
(vi)    Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Transaction Documents to which it is a party or
under the transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of the Conveyed Timeshare Property and the creation of
the security interest of the Issuer therein pursuant to Section 3 hereof.
(vii)    Defaults. The Seller is not in default under any material agreement,
contract, instrument or indenture to which the Seller is a party or by which it
or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on the business, operations, financial condition or assets of the Seller, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.
(viii)    No Material Adverse Effect. Since the end of Diamond Resorts
Corporation’s most recent, audited fiscal year, there has been no Material
Adverse Effect with respect to any Diamond Resorts Entity.
(ix)    Insolvency. The Seller will be solvent at all relevant times prior to,
and will not be rendered insolvent by, the transfer of the Conveyed Timeshare
Property hereunder. On the Closing Date, the Seller will not engage in any
business

5



--------------------------------------------------------------------------------




or transaction for which any property remaining with the Seller would constitute
an unreasonably small amount of capital.
(x)    Pending Litigation or Other Proceedings. There is no pending or, to the
best of the Seller’s knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Seller which, if decided adversely,
would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Seller, (ii) the ability of the Seller
to perform its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document to which it is a party, (iii) any of
the Conveyed Timeshare Property or title of the Seller to any Conveyed Timeshare
Property, or (iv) the Issuer’s or the Indenture Trustee's ability to foreclose
or otherwise enforce its rights with respect to any of the Conveyed Timeshare
Property.
(xi)    Information. No document, certificate or report furnished or required to
be furnished by or on behalf of the Seller pursuant to this Agreement, in its
capacity as the Seller, contains or will contain when furnished any untrue
statement of a material fact or fails, or will fail, to state a material fact
necessary in order to make the statements contained therein not misleading.
There are no facts known to the Seller which, individually or in the aggregate,
materially adversely affect, or which (aside from general economic trends) may
reasonably be expected to materially adversely affect in the future, the
financial condition or assets or business of the Seller, or which may impair the
ability of the Seller to perform its obligations under this Agreement and any
other Transaction Document to which it is a party, which have not been disclosed
herein or therein or in the certificates and other documents furnished to the
Issuer by or on behalf of the Seller pursuant hereto or thereto specifically for
use in connection with the transactions contemplated hereby or thereby.
(xii)    Foreign Tax Liability. The Seller is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted the Seller concerning a withholding or other
foreign tax liability.
(xiii)    Employee Benefit Plan Liability. As of the Closing Date, (i) no
"accumulated funding deficiency" (as such term is defined under ERISA and the
Code), whether or not waived, exists with respect to any "employee pension
benefit plan" (as such term is defined under ERISA) sponsored, maintained or
contributed to by the Seller or any of its Affiliates with respect to any plan
year beginning prior to January 1, 2011, and, to the Seller's knowledge, no
event has occurred or circumstance exists that may result in an accumulated
funding deficiency as of the last day of any plan year beginning prior to
January 1, 2011; (ii) no unpaid “minimum required contribution” (as such term is
defined under ERISA and the Code), whether

6



--------------------------------------------------------------------------------




or not such funding deficiency is waived, exists with respect to any employee
pension benefit plan sponsored, maintained or contributed to by the Seller or
any of its Affiliates with respect to any plan year beginning after December 31,
2010, and, to the Seller’s knowledge, no event has occurred or circumstance
exists that may result in an unpaid minimum required contribution as of the last
day of any plan year beginning after December 31, 2010 of any such plan; (iii)
the Seller and each of its Affiliates has made all contributions required under
each Multiemployer Plan; and (iv) neither the Seller nor any of its Affiliates
has withdrawn from any Multiemployer Plan with respect to which there is any
outstanding liability and, to the Seller's knowledge, no event has occurred or
circumstance exists that presents a risk of the occurrence of any withdrawal
from, or the partition, termination, reorganization or insolvency of, any
Multiemployer Plan that could result in any liability to the Seller.
(xiv)    Taxes. The Seller has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from the Seller or is contesting any such tax,
assessment or other governmental charge in good faith through appropriate
proceedings or such failure will not have a material adverse effect on the
rights and interests of the Issuer. The Seller knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves have not been established. The Seller intends to pay all such taxes,
assessments and governmental charges when due.
(xv)    Place of Business. The place of business where the Servicer on behalf of
the Seller keeps its records concerning the Timeshare Loans will be 10600 West
Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place specified by
the Seller by written notice to the Issuer and the Indenture Trustee). The
principal place of business and chief executive office of the Seller is located
at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place
specified by the Seller by written notice to the Issuer and the Indenture
Trustee).
(xvi)    Securities Laws. The Seller is not an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by the Seller to acquire any
security in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.
(xvii)    Ownership of the Seller. One hundred percent (100%) of the membership
interest of the Seller is directly owned (both beneficially and of record) by
Diamond Resorts Finance Holding Company, a Delaware corporation. Such membership
interest is validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire membership interests from the
Seller.
(xviii)    Representations and Warranties Regarding Security Interest and Loan
Files.

7



--------------------------------------------------------------------------------




(A)In the event of the characterization of the transfers under this Agreement as
a loan, the grant under Section 3 hereof creates a valid and continuing security
interest (as defined in the applicable UCC) in the Conveyed Timeshare Property
in favor of the Issuer, which security interest is prior to all other Liens
arising under the UCC, and is enforceable as such against creditors of the
Seller, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affected creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
(B)The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.
(C)The Seller owns and has good and marketable title to the Conveyed Timeshare
Property free and clear of any Lien, claim or encumbrance of any Person.
(D)The Seller has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Conveyed Timeshare Property granted to the Issuer
and by the Issuer to the Indenture Trustee.
(E)All original executed copies of each Obligor Note that constitute or evidence
any Conveyed Timeshare Property have been delivered to the Custodian and the
Issuer has received a Trust Receipt therefor, which acknowledges that the
Custodian is holding the Obligor Notes that constitute or evidence any Conveyed
Timeshare Property solely on behalf and for the benefit of the Indenture
Trustee.
(F)Other than as contemplated by this Agreement and the Indenture, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Conveyed Timeshare Property. The Seller has not authorized
the filing of and is not aware of any financing statements against the Seller
that include a description of collateral covering any Conveyed Timeshare
Property other than any financing statement relating to the security interest
granted to the Issuer and the Indenture Trustee hereunder, under the Indenture
or that has been terminated.
(G)All financing statements filed or to be filed against the Seller in favor of
the Issuer and the Indenture Trustee in connection herewith describing the
Conveyed Timeshare Property contain a statement to the following effect: “A
purchase of or security interest in any collateral

8



--------------------------------------------------------------------------------




described in this financing statement will violate the rights of the Secured
Party.”
(H)None of the Obligor Notes that constitute or evidence any Conveyed Timeshare
Property has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than to the Issuer and by the
Issuer to the Indenture Trustee.
The foregoing representations and warranties in Section 5(a)(xviii) shall remain
in full force and effect and shall not be waived or amended until the Notes are
paid in full or otherwise released or discharged.
(b)    The Seller hereby: (i) represents and warrants that immediately prior to
the transfer of any Timeshare Loan to the Issuer, the Seller had full legal and
equitable title to such Timeshare Loan, free and clear of any liens and
encumbrances, and (ii) makes the representations and warranties contained in
Schedule I hereto with respect to each Timeshare Loan, and the representations
and warranties contained in Schedule II hereto with respect to the Resort, such
representations and warranties in both clauses (i) and (ii) for the benefit of
the Issuer and the Indenture Trustee for the benefit of the Noteholders with
respect to each Timeshare Loan and the Resort as of the Closing Date.
(c)    It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of any Conveyed Timeshare
Property to the Issuer and any assignment of such Timeshare Loan by the Issuer
to the Indenture Trustee for the benefit of the Noteholders and shall continue
(i) so long as any such Timeshare Loan shall remain outstanding or (ii) until
such time as such Timeshare Loan is repurchased pursuant to Section 6 hereof.
The Seller acknowledges that it has been advised that the Issuer intends to
assign all of its right, title and interest in and to the Conveyed Timeshare
Property and its rights and remedies under this Agreement to the Indenture
Trustee for the benefit of the Noteholders. The Seller agrees that, upon any
such assignment, the Indenture Trustee may enforce directly, without joinder of
the Issuer (but subject to any defense that the Seller may have under this
Agreement), all rights and remedies hereunder.
(d)    With respect to any representations and warranties contained in Section
5(a) and Section 5(b) hereof which are made to the Seller’s knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any assignee thereof, then notwithstanding the
Seller’s lack of knowledge of the accuracy of such representation and warranty
at the time such representation or warranty was made, such inaccuracy shall be
deemed a breach of such representation or warranty for purposes of the
repurchase obligations described herein.
SECTION 6.    Repurchases.
(a)    Mandatory Repurchases for Breaches of Representations and Warranties.
Upon the receipt of notice by the Seller of a breach of any of the
representations

9



--------------------------------------------------------------------------------




and warranties in Section 5(a) or Section 5(b) hereof which materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee of the Issuer (including the Indenture Trustee for
the benefit of the Noteholders) therein, the Seller shall within 60 days of such
notice, cure in all material respects the circumstance or condition which has
caused such representation or warranty to be incorrect or repurchase such
Timeshare Loan at the Repurchase Price.
(b)    Optional Repurchases of Timeshare Loans. On any date, the Seller shall
have the option, but not the obligation, to repurchase a Defaulted Timeshare
Loan from the Issuer for a price equal to the related Repurchase Price.
(c)    Limitation on Optional Repurchases of Timeshare Loans. The aggregate
Cut-Off Date Loan Balance of Defaulted Timeshare Loans that may be repurchased
pursuant to Section 6(b) shall be limited on any date to 35% of the Aggregate
Loan Balance on the Cut-Off Date less the sum of the Loan Balances of all
Defaulted Timeshare Loans (as of the date they became Defaulted Timeshare Loans)
previously repurchased.
(d)    Payment of Repurchase Prices. The Issuer hereby directs and the Seller
hereby agrees to remit all amounts in respect of Repurchase Prices in
immediately available funds to the Indenture Trustee.
(e)    Schedule of Timeshare Loans. The Issuer hereby directs, and the Seller
hereby agrees, on each date on which a Timeshare Loan has been repurchased, to
provide the Issuer and the Indenture Trustee with a revised Schedule of
Timeshare Loans reflecting the removal of such Timeshare Loans.
(f)    [Reserved].
(g)    Release. In connection with any repurchase of one or more Timeshare Loans
contemplated by this Section 6, upon satisfaction of the conditions contained in
this Section 6, the Issuer shall execute and deliver (or shall cause the
Indenture Trustee to execute and deliver) such releases and instruments of
transfer or assignment presented to it by the Seller or its designee, in each
case without recourse, as shall be necessary to vest in the Seller or its
designee the legal and beneficial ownership of such Timeshare Loans. The Issuer
shall cause the Custodian to release the related Timeshare Loan Files to the
Seller or its designee and the Servicer to release the related Timeshare Loan
Servicing Files to the Seller or its designee.
(h)    Sole Remedy. It is understood and agreed that the obligations of the
Seller to repurchase Timeshare Loans contained in Section 6(a) hereof and the
obligation of the Seller to indemnify pursuant to Section 8 hereof shall
constitute the sole remedies for the breaches of any representation or warranty
contained in Section 5(a) or Section 5(b) hereof.

10



--------------------------------------------------------------------------------




SECTION 7.     Additional Covenants of the Seller. The Seller hereby covenants
and agrees with the Issuer as follows:
(a)    The Seller shall comply in all material respects with all applicable
laws, rules, regulations and orders applicable to it and its business and
properties.
(b)    The Seller shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and, if applicable, all necessary sales finance company licenses.
(c)    On or prior to the Closing Date, the Seller shall indicate in its
computer files and other records that each Timeshare Loan has been sold to the
Issuer and subsequently pledged to the Indenture Trustee for the benefit of the
Noteholders.
(d)    The Seller shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan and that such Timeshare
Loan has been pledged to the Indenture Trustee for the benefit of the
Noteholders.
(e)    [Reserved].
(f)    On or prior to the Closing Date, the Seller shall file or cause to be
filed, at its own expense, financing statements in favor of the Issuer and the
Indenture Trustee for the benefit of the Noteholders with respect to the
Conveyed Timeshare Property meeting the requirements of state law in such manner
and in such jurisdictions as are necessary or appropriate to perfect the
acquisition of the Conveyed Timeshare Property by the Issuer from the Seller,
and shall deliver file-stamped copies of such financing statements to the Issuer
and the Indenture Trustee for the benefit of the Noteholders.
(g)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale of the
Timeshare Loans, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder or under any Timeshare Loan
including but not limited to powers of attorney, Uniform Commercial Code
financing statements, assignments of Mortgage. The Seller hereby appoints the
Issuer and the Indenture Trustee as attorney-in-fact, which appointment is
coupled with an interest and is therefore irrevocable, to act on behalf and in
the name of the Seller to enforce obligations of the Seller hereunder.
(h)    Any change in the legal name of the Seller and any use by it of any trade
name, fictitious name, assumed name or "doing business as" name occurring after
the Closing Date shall be promptly disclosed to the Issuer and the Indenture
Trustee in writing.
(i)    Upon the discovery or receipt of notice of a breach of any of its
representations or warranties and covenants contained herein, the Seller shall
promptly

11



--------------------------------------------------------------------------------




disclose to the Issuer and the Indenture Trustee, in reasonable detail, the
nature of such breach.
(j)    The Seller shall immediately transfer to the Issuer or its assignee, as
applicable, any payment it receives in respect of the Conveyed Timeshare
Property.
(k)    In the event that the Seller or the Issuer or any assignee of the Issuer
should receive actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of any Conveyed Timeshare Property, on written demand
by the Issuer, or upon the Seller otherwise being given notice thereof, the
Seller shall pay, and otherwise indemnify and hold the Issuer and any of its
assignees harmless, on an after-tax basis, from and against any and all such
transfer taxes.
(l)    The Seller will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges could not reasonably be expected to materially adversely affect the
collectibility of the Conveyed Timeshare Property or the ability of the Seller
to perform its obligations under this Agreement and any of the Transaction
Documents to which it is a party.
(m)    The Seller will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Obligor Notes at
the address of the Seller listed herein or, upon 30 days’ prior written notice
to the Issuer and the Indenture Trustee, at any other location in jurisdictions
where all actions reasonably requested by the Issuer or the Indenture Trustee to
protect and perfect the interest in the Obligor Notes under the applicable
Uniform Commercial Code have been taken and completed within 10 days of such
notice. The Seller also will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing the Obligor Notes in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all Obligor
Notes (including, without limitation, records adequate to permit the daily
identification of each Obligor Note) and all payments made with regard to the
related Conveyed Timeshare Property prior to and on the Closing Date.
(n)    The Seller shall execute and file such continuation statements and any
other documents reasonably requested by the Issuer or the Indenture Trustee or
which may be required by law to preserve and protect the interest of the Issuer
or the Indenture Trustee hereunder in and to the Conveyed Timeshare Property.
(o)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the Conveyed
Timeshare Property, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder

12



--------------------------------------------------------------------------------




or under any of the other Transaction Documents to which it is a party. The
Seller has delivered to the Custodian a Lost Note Affidavit in the form of
Exhibit B hereto in each instance where it is unable to provide a signed
original Obligor Note, and the Issuer agrees that such Lost Note Affidavit shall
be sufficient to satisfy the Seller's obligations hereunder.
(p)    The Seller authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Conveyed
Timeshare Property and all payments made with regard to the related Conveyed
Timeshare Property without the signature of the Seller where permitted by law. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. The Issuer confirms that it is not
its present intention to file a photocopy or other reproduction of this
Agreement as a financing statement, but reserves the right to do so if, in its
good faith determination, there is at such time no reasonable alternative
remaining to it.
(q)    In the event the Seller shall have received any insurance proceeds and
such proceeds are not payable to an Obligor, the Seller shall promptly remit
such insurance proceeds to the Indenture Trustee for deposit to the Collection
Account.
SECTION 8.    Indemnification.
(a)    The Seller agrees to indemnify the Issuer, the Indenture Trustee, the
Owner Trustee, the Managing Agent, the Purchasers, the Noteholders and the
Initial Purchaser (each an "Indemnified Party", collectively, the "Indemnified
Parties") against (x) any and all claims, losses, liabilities, (including legal
fees and related costs) that such Indemnified Parties may sustain directly or
indirectly related to any inaccuracy or breach of the representations and
warranties of the Seller under Section 5 hereof and (y) a failure by the Seller
to perform any of its obligations under the Transaction Documents ("Indemnified
Amounts") excluding, however (i) Indemnified Amounts to the extent resulting
from the gross negligence or willful misconduct on the part of such Indemnified
Party; (ii) any recourse for any uncollectible Timeshare Loan not related to a
breach of representation or warranty; (iii) recourse to the Seller for a
Defaulted Timeshare Loan so long as the same is repurchased pursuant to Section
6 hereof; (iv) Indemnified Amounts attributable to any violation by an
Indemnified Party of any requirement of law related to an Indemnified Party; or
(v) the operation or administration of the Indemnified Party generally and not
related to this Agreement. The Seller shall (x) promptly notify the Issuer, each
Managing Agent, each Non-Conduit Purchaser and the Indenture Trustee if a claim
is made by a third party with respect to this Agreement or the Timeshare Loans,
and relating to (i) the failure by the Seller to perform its duties in
accordance with the terms of this Agreement or (ii) a breach of the Seller’s
representations, covenants and warranties contained in this Agreement, and (y)
assume (with the consent of the related Indemnified Party, which consent shall
not be unreasonably withheld) the defense of any such claim and pay all expenses
in connection therewith, including counsel fees, and promptly pay, discharge and
satisfy any judgment, order or decree which may be entered against it or the
related Indemnified Party in respect of such claim. If the Seller shall have
made any indemnity payment pursuant to this Section 8 and the recipient
thereafter collects from another Person

13



--------------------------------------------------------------------------------




any amount relating to the matters covered by the foregoing indemnity, the
recipient shall promptly repay such amount to the Seller.
(b)    The Seller agrees to pay, and to indemnify, defend and hold harmless the
Indemnified Parties from any taxes which may at any time be asserted with
respect to, and as of the date of, the transfer of the Conveyed Timeshare
Property to the Issuer hereunder and the further pledge by the Issuer to the
Indenture Trustee, including, without limitation, any sales, gross receipts,
general corporation, personal property, privilege or license taxes (but not
including any federal, state or other taxes arising out of the creation of the
Issuer and the issuance of the Notes) and costs, expenses and reasonable counsel
fees in defending against the same, whether arising by reason of the acts to be
performed by the Seller under this Agreement or the Servicer under the Indenture
or imposed against the Issuer, a Noteholder or otherwise. Notwithstanding any
other provision of this Agreement, the obligation of the Seller under this
Section 8(b) shall not terminate upon the resignation or removal of the Servicer
pursuant to the Indenture and shall survive any termination of this Agreement.
(c)    The obligations of the Seller under this Section 8 to indemnify the
Indemnified Parties shall survive the termination of this Agreement and continue
until the Notes are paid in full or otherwise released or discharged.
SECTION 9.     No Proceedings.  The Seller hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or the Resort, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.
SECTION 10.     Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
under its name on the signature page hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall not be effective until received by the
party to whom such notice or communication is addressed. Each of the Seller and
the Issuer agree that it shall deliver a copy of notices or requests required to
be delivered by the Seller or the Issuer to each Managing Agent, each
Non-Conduit Purchaser and the Indenture Trustee.
SECTION 11.     No Waiver; Remedies.  No failure on the part of the Seller, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.
SECTION 12.     Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Seller, the Issuer and their respective
successors and permitted assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled directly to enforce this Agreement. The
Seller may not assign any of its rights and obligations hereunder or

14



--------------------------------------------------------------------------------




any interest herein without the prior written consent of the Issuer and any of
its assignees. The Issuer may, and intends to, assign all of its rights
hereunder to the Indenture Trustee for the benefit of the Noteholders and the
Seller consents to any such assignment. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Seller pursuant to Section 5 hereof
and the repurchase and indemnification obligations shall be continuing and shall
survive any termination of this Agreement but such rights and remedies may be
enforced only by the Issuer and the Indenture Trustee.
SECTION 13.     Amendments; Consents and Waivers.  No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties hereto
and the written consent of the Majority Noteholders. Any waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No consent to or demand by the Seller in any case shall, in itself, entitle it
to any other consent or further notice or demand in similar or other
circumstances. The Seller acknowledges that in connection with the intended
assignment by the Issuer of all of its right, title and interest in and to the
Conveyed Timeshare Property to the Indenture Trustee for the benefit of the
Noteholders, the Issuer, as Issuer, intends to issue the Notes, the proceeds of
which will be used by the Issuer to purchase the Timeshare Loans conveyed
hereunder.
SECTION 14.     Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Conveyed Timeshare
Property, the transactions evidenced hereby shall constitute a loan and not a
purchase and sale, notwithstanding the otherwise applicable intent of the
parties hereto, and the Seller shall be deemed to have granted to the Issuer as
of the date hereof, a first priority perfected security interest in all of the
Seller’s right, title and interest in, to and under the Conveyed Timeshare
Property and the related property as described in Section 2 hereof.
SECTION 15.     GOVERNING LAW; CONSENT TO JURISDICTION.
(A)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.
(B)    THE SELLER AND THE ISSUER HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS

15



--------------------------------------------------------------------------------




OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE
BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF
AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME
SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. THE SELLER AND THE
ISSUER EACH HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF THE SELLER OR THE
ISSUER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF ANY OF THEM TO BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY
OTHER JURISDICTION.
SECTION 16.     Headings.  The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
SECTION 17.     Execution in Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and both of which when taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile or other electronic transmission (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart hereof
and deemed an original."
SECTION 18.    Owner Trustee. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by U.S. Bank
Trust National Association not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made or on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association, but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, and (d) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Agreement or any other related
document.

16



--------------------------------------------------------------------------------




[SIGNATURE PAGES FOLLOW]
IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


DIAMOND RESORTS TEMPUS SELLER 2013, as Seller
By: ___/s/ David F. Palmer_____________________
Name:     David Palmer
Title:         President
Address:     10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Telephone:     702 823 7490
Facsimile:     702 765 8798




DIAMOND RESORTS TEMPUS OWNER TRUST 2013, as Issuer
By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee




By: ___/s/ Brian Giel___________________
Name:     Brian Giel    
Title:     Asst. Vice President    
Address: 60 Livingston Ave.
St. Paul, MN 55107
Telephone: 651-466-5035    
Facsimile: 866-831-7910    







17



--------------------------------------------------------------------------------




Schedule I
Representations and Warranties as to Timeshare Loans
(a)All federal, state or local laws, rules or regulations, including, without
limitation, those relating to usury, truth-in-lending, real estate settlement
procedure, land sales, the offer and sale of securities, consumer credit
protection and equal credit opportunity or disclosure, applicable to the
Timeshare Loan or the sale of the Timeshare Properties have been complied with
in all material respects such that any violation of any such law, rule or
regulation would not impair the collectability of such Timeshare Loan. The
applicable rescission period for such Timeshare Loan has expired. The Timeshare
Loan was not originated in, or is subject to the laws of, any jurisdiction under
which the transfer, conveyance or assignment of such Timeshare Loan would be
unlawful, void or voidable.
(b)[Reserved]
(c)The related Obligor has not been released, in whole or in part, from any of
its material obligations in respect of the Timeshare Loan. The applicable
Obligor Note has not been satisfied, canceled, rescinded or subordinated, in
whole or in part, and no instrument has been executed that would effect any such
satisfaction, release, cancellation, subordination or rescission. No instrument
has been executed that would effect any such release, satisfaction,
cancellation, rescission or subordination.
(d)The sale of the related Timeshare Property has not been canceled by the
applicable Obligor or any originator. Any statutory or other applicable
cancellation or rescission period related to the sale of the Timeshare Property
has expired. The Timeshare Property purchased by the applicable Obligor has not
been surrendered in accordance with the terms of the relevant Mortgage.
(e)Each Mortgage, Obligor Note and each other document in the related Timeshare
Loan File is genuine and the legal, valid and binding obligation of the
applicable Obligor, is enforceable in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, regardless of whether such enforceability shall
be considered in a proceeding in equity or at law), and is not subject to any
dispute, right of setoff, recoupment, counterclaim, or defense of any kind,
whether arising out of transactions concerning such Timeshare Loan or otherwise,
and no such right has been asserted with respect thereto.
(f)All of the related Timeshare Loan Servicing Files for such Timeshare Loan
have on or prior to the Closing Date been obtained by the Servicer and all the
related Timeshare Loan Files are in the possession of the Custodian, the
Custodian has issued a Trust Receipt (as defined in the Custodial Agreement)
therefor and no Material Exceptions (as defined in the Custodial Agreement) have
been cited by the Custodian.
(g)The related Obligor Note is payable in United States Dollars.

I-1



--------------------------------------------------------------------------------




(h)The percentage of Timeshare Loans where the Obligor is not a citizen or
resident of, and making payments from, the United States, Puerto Rico, the U.S.
Virgin Islands or U.S. military bases does not exceed 20% of the Aggregate Loan
Balance as of the Cut-Off Date.
(i)Such Timeshare Loan is not more than 30 days delinquent (without giving
effect to any applicable grace period) on any payment of principal or interest
as of the Cut-Off Date.
(j)The aggregate amount owing from the related Obligor with respect to all
Timeshare Loans does not exceed $36,000 in the aggregate.
(k)The related Obligor Note evidences a fully amortizing debt obligation which
bears a fixed rate of interest, provides for substantially level monthly
payments of principal and interest (other than the final payment thereon), and
is for an original term to maturity not exceeding 120 months.
(l)The related Obligor Note may be prepaid in full without penalty.
(m)The related Obligor has been instructed to remit all payments to the
Centralized Lockbox Account or such other lockbox account(s) at Approved
Financial Institutions that are subject to a Deposit Account Control Agreement
approved by the Initial Managing Agent.
(n)The related Obligor is not (i) a Person (other than an individual) that is
affiliated with or employed by Diamond Resorts Corporation or any of its
Affiliates, including the Servicer, or (ii) a Governmental Authority.
(o)[Reserved]
(p)The applicable assignment of Mortgage and the endorsement of the related
Obligor Note constitutes a duly executed, legal, valid, binding and enforceable
assignment or endorsement, as the case may be, of such related Mortgage and
related Obligor Note, and all monies due or to become due thereunder, and all
proceeds thereof.
(q)All of the condominium and apartment units related to the Timeshare Loans in
the Resort are located in buildings whose construction has been completed and
certificate of occupancy has been issued, in the manner required by applicable
state and local laws.
(r)The related Timeshare Property constitutes a fee interest in real property at
the Resort. The related Mortgage has been duly filed and recorded with all
appropriate governmental authorities in all jurisdictions in which such related
Mortgage is required to be filed and recorded to create a valid, binding and
enforceable first Lien on the related Timeshare Property and such related
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Seller, to the
extent applicable, is in compliance with such Permitted Liens respecting the
right to the use of such related Timeshare Property.
(s)Immediately prior to the transfer contemplated pursuant to this Agreement of
Timeshare Loans from the Seller to the Issuer, the Seller will own full legal
and equitable title to each such Timeshare Loan, free and clear of any Lien or
ownership interest in favor of any other

I-2



--------------------------------------------------------------------------------




Person. All of the Seller’s right, title and interest in and to each such
Timeshare Loan has been validly and effectively transferred to the Issuer
pursuant to this Agreement. All of DRFHC’s right, title and interest in and to
each such Timeshare Loan has been validly and effectively transferred to the
Seller pursuant to the Purchase Agreement.
(t)The related Mortgage contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the practical
realization against the related Timeshare Property of the benefits of the
security interests or other remedies intended to be provided thereby, including
by judicial foreclosure or other applicable remedies. There is no exemption
available to the related Obligor which would interfere with the mortgagee’s
right to foreclose such related Mortgage other than that which may be available
under applicable bankruptcy, debt relief, homestead statutes or the
Servicemembers Relief Act or similar applicable laws.
(u)The Timeshare Loan is not and has not been secured by any collateral except
the Lien of the related Mortgage.
(v)Each related Obligor Note is covered by a form of lender’s title insurance
policy or commitment issued by a title insurer qualified to do business in the
jurisdiction where the Resort is located, insuring the applicable originator and
its successors and assigns as to the first priority Lien of the related Mortgage
in an amount equal to the Loan Balance of such Timeshare Loan at origination.
Such lender’s title insurance policy, if actually issued, is in full force and
effect. No claims have been made under such lender’s title insurance policy, if
any, and no prior holder of such Timeshare Loan, including the applicable
originator, has done or omitted to do anything which would impair the coverage
of such lender’s title insurance policy.
(w)Interest is calculated on each Timeshare Loan on a simple interest basis.
(x)The proceeds of each Timeshare Loan have been fully disbursed and no
Timeshare Loan requires any additional performance by any Person.
(y)The terms of each Timeshare Loan have not been modified without the prior
written consent of the Majority Noteholders.
(z)Each Timeshare Loan is principally and directly secured by an interest in
real property.
(aa)Each Timeshare Loan requires the Obligor to pay all taxes, insurance
premiums and maintenance costs with respect to the related Timeshare Property.
There are no delinquent taxes, ground rents, water charges, sewer rents, or
assessments outstanding with respect to any of the Timeshare Properties, nor any
other material outstanding Liens affecting the Timeshare Properties, other than
Permitted Liens.
(bb)    No consent, approval, order or authorization of, and no filing with or
notice to, any court or governmental authority in respect of any Obligor is
required which has not been obtained in connection with the transfer of any
Timeshare Loans to DRFHC, the Seller or the Issuer or in connection with the
pledge of any Timeshare Loans to the Indenture Trustee.

I-3



--------------------------------------------------------------------------------




(cc)    No selection procedures reasonably believed by the Seller to be adverse
to the Noteholders were utilized in selecting any Timeshare Loans.
(dd)    Each Obligor Note constitutes an "instrument" under the Uniform
Commercial Code of the jurisdiction in which such Obligor Note will at all times
be located. There is no more than one original executed copy of each Obligor
Note.
(ee)    The related Obligor has equity as of the Closing Date equal to at least
10% of the sale price of the Timeshare Property securing such Timeshare Loan.
(ff)    The related Obligor has not previously had any portion of a scheduled
payment delinquent for more than 180 days on a Timeshare Loan.
(gg)    [Reserved].
(hh)    [Reserved].
(ii)    The Timeshare Loan has a remaining term to maturity no greater than 100
months.
(jj)    [Reserved].
(kk)    The Timeshare Loan was part of the Portfolio for purposes of the Tempus
Resorts Chapter 11 Plan and Tempus Resorts Confirmation Order.
(ll)    No holder of the Timeshare Loan has any existing or future obligations
or liabilities with respect to such Timeshare Loan or the related Obligor.
(mm)    Each Timeshare Loan was originated in connection with the purchase of a
Timeshare Property that constitutes a deeded fee interest in the Resort.
(nn)    A minimum of one payment due under the Timeshare Loan has been made on
the related Obligor Note prior to the Cut-Off Date.



I-4



--------------------------------------------------------------------------------




Schedule II
Representations and Warranties as to the Resort
(a)Timeshare Properties. The sale, offering for sale and financing of Timeshare
Properties (A) do not constitute the sale, or the offering for sale, of
securities subject to registration requirements of the Securities Act or any
state or foreign securities laws, (B) except to the extent that any such
violation(s), either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, do not violate Timeshare Laws
or any other law of any state or foreign country in which sales or solicitation
of Timeshare Properties occur and (C) except to the extent that any such
violation(s), either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, do not violate any consumer
credit or usury laws of any state or foreign country in which sales or
solicitations of Timeshare Properties occur. Except to the extent that any such
failure(s), either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, the Diamond Resorts Entities
have not failed to make or cause to be made any registrations or declarations
with any Governmental Authority necessary to the ownership of the Resorts or to
the conduct of their business, including laws and regulations applicable to
their business and activities, the operation of the Resorts and the sale, or
offering for sale, of Timeshare Properties. Except to the extent that any such
noncompliance, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, the Diamond Resorts Entities
have, to the extent required by their activities and businesses, complied with
all laws and regulations applicable to their businesses and activities.
(b)Timeshare Exchange Network. The exchange system operated by Diamond Resorts
International Club, Inc. (“THE Club®”) is being operated in compliance with all
applicable Timeshare Laws, except for any non-compliance that could not
reasonably be expected to result in a Material Adverse Effect. To the extent
Diamond Resorts Entities have entered into written agreements with Resort
Condominiums International, LLC, Interval International, Inc. or other exchange
networks, such Diamond Resorts Entities are members and participants pursuant to
validly executed and enforceable written agreements in Resort Condominiums
International, LLC, and/or Interval International, Inc. and/or other exchange
networks, as applicable. Such Diamond Resorts Entities have paid all fees and
other amounts due and owing under such agreements and are not otherwise in
default in any respect thereunder, except to the extent that could not
reasonably be expected to result in a Material Adverse Effect.
(c)Common Areas. To the extent that Diamond Resorts Entities are obligated to
construct common areas and amenities, the common areas and amenities appurtenant
to sold Timeshare Properties, and the streets and other off-site improvements
contained within the projects, have been completed or a bond insuring the
completion thereof has been obtained, except to the extent that such failure to
complete or post a bond is not reasonably likely to have a Material Adverse
Effect, and such interests in such common areas are free and clear of all Liens
except Permitted Liens.
(d)Homeowners’ Association, Maintenance Fees and Developer Subsidies. All
homeowners’ association, maintenance fees and/or developer subsidies, as
applicable, required to

II-1



--------------------------------------------------------------------------------




be paid by any Diamond Resorts Entity and which are past due have been paid,
except to the extent that such past due fees do not exceed $3,000,000 in the
aggregate.
(e)Condemnation. No condemnation or other proceeding in the nature of eminent
domain has been commenced or to any Diamond Resorts Entity’s best knowledge, is
threatened or contemplated with respect to all or any portion of the Resort or
for the relocation of roadways providing access to the Resort.
(f)Utilities and Public Access. The Resort has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Resort for its respective intended uses. All public
utilities necessary to the full use and enjoyment of the Resort are located
either in the public right-of-way abutting the Resort (which are connected so as
to serve the Resort without passing over the property) or in recorded easements
serving the Resort for its current purposes have been completed and dedicated to
public use and accepted by all Governmental Authorities.
(g)Use of Property. The Resort is used exclusively as a timeshare resort, hotel
and/or other appurtenant and related uses.
(h)Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Resort as a timeshare resort or hotel (collectively, the “Licenses”), have been
obtained and are in full force and effect. Each applicable Diamond Resorts
Entity shall keep and maintain all Licenses necessary for the operation of the
Resort as a timeshare resort. The use being made of the Resort is in conformity
with the certificate of occupancy issued for the Resort.
(i)Flood Zone. None of the improvements on the Resort are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards or, if so located, flood insurance in commercially reasonable
amounts is in full force and effect with respect to the Resort.
(j)Physical Condition. The Resort, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists on the Closing Date no structural or
other material defects or damages in the Resort, whether latent (to the
knowledge of the Diamond Resorts Entities or otherwise; and no Diamond Resorts
Entity has received within the 30 days immediately prior to and on the Closing
Date notice from any insurance company or bonding company of any defects or
inadequacies in the Resort, or any part hereof, which would materially adversely
affect the insurability of the same or cause the imposition of extraordinary
premiums or charges thereon or of any termination or threatened termination of
any policy of insurance or bond.
(k)Boundaries. All of the improvements which were included in determining the
appraised value of the Resort lie wholly within the boundaries and building
restriction lines of the

II-2



--------------------------------------------------------------------------------




Resort, and no improvements on adjoining properties encroach upon the Resort,
and no easements or other encumbrances upon the Resort encroach upon any of the
improvements, so as to affect the value or marketability of the Resort except
those which are insured against by a title insurance policy.
(l)Filing and Recording Taxes. All transfer taxes, deed stamps, intangible taxes
or other amounts in the nature of transfer taxes required to be paid by any
Person under applicable legal requirements currently in effect in connection
with the transfer of any Timeshare Property to the applicable Obligor have been
paid.
(m)Illegal Activity. No portion of the Resort has been or will be purchased with
proceeds of any illegal activity.
(n)Embargoed Person. None of the funds or other assets of any Diamond Resorts
Entity constitute property of, or are beneficially owned, directly or
indirectly, by any Person subject to trade restrictions under U.S. law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. I et
seq., and any executive orders or regulations promulgated thereunder with the
result that the investment in any Diamond Resorts Entity (whether directly or
indirectly), is prohibited by law or the Notes issued by the Issuer are in
violation of law (“Embargoed Person”). No Embargoed Person has any interest of
any nature whatsoever in any Diamond Resorts Entity with the result that the
investment in any Diamond Resorts Entity (whether directly or indirectly), is
prohibited by law or are in violation of law. None of the funds of any Diamond
Resorts Entity have been derived from any unlawful activity with the result that
the investment in any Diamond Resorts Entity (whether directly or indirectly),
is prohibited by law or is in violation of law.
(o)Management Agreements. The Resort Association is managed by a Diamond Resorts
Entity or its Affiliate. The Resort Association is duly organized and is validly
existing. Each agreement to which a Diamond Resorts Entity or an Affiliate
thereof is a party, pursuant to which management services are currently being
performed with respect to the Resort (each, a “Management Agreement”), is in
full force and effect. The applicable Diamond Resorts Entity or an Affiliate
thereof has performed in all material respects all of its obligations under each
such Management Agreement.
(p)Insurance. The Resort is insured through the Resort Association, in the event
of fire or other casualty for the full replacement value thereof, and in the
event that the Timeshare Properties should suffer any loss covered by casualty
or other insurance, upon receipt of any Insurance Proceeds, the Resort
Association, or a Diamond Resorts Entity, are required, during the time such
Timeshare Properties are covered by such insurance, under the applicable
governing instruments either to repair or rebuild the portions of the Resort.
The Resort, if located in a designated flood plain, maintains flood insurance in
an amount not less than the maximum level available under the National Flood
Insurance Program.
(q)Litigation. No action, suit, proceeding or investigation is pending or, to
the best of the knowledge of any Representing Party, threatened against the
Resort Association or the Resort

II-3



--------------------------------------------------------------------------------




that, if adversely determined, would have a material adverse impact on the
Resort, any Diamond Resorts Entity or the value of the Notes.





II-4



--------------------------------------------------------------------------------




Exhibit A
Schedule of Timeshare Loans


[Electronic Schedule of Timeshare Loans on file with Indenture Trustee].


Exhibit B
Form Of Lost Note Affidavit
STATE OF ___________
COUNTY OF _________
______________ ("Affiant"), on behalf of and as _________________ of Diamond
Resorts Tempus Seller 2013, a Delaware limited liability company (the "Seller"),
being duly sworn, deposes and says:
1.    This Lost Note Affidavit is being delivered by the Affiant pursuant to
Section 7(n) of the Sale Agreement (the "Agreement"), dated as of September 20,
2013, by and between the Seller and Diamond Resorts Tempus Owner Trust 2013, a
Delaware statutory trust, as the Issuer. Unless otherwise defined herein,
capitalized terms have the meanings ascribed to such terms in the Agreement and
the Standard Definitions thereto.
2.    That ____________________________________________ has issued an Obligor
Note evidencing a Timeshare Loan dated __________________ in the principal
amount of $_________________ (the "Original Note") to ______________________.
3.    The Original Note has been lost, destroyed, or stolen so that it cannot be
found or produced, and the Seller has not endorsed, assigned, sold, pledged,
hypothecated, negotiated or otherwise transferred the Original Note or an
interest therein.
4.    That the Seller has made a diligent effort to find the Original Note.
5.    It is understood by the Seller that if the Original Note is found, that it
will surrender said Original Note to the Custodian or its permitted successors
and assigns for cancellation.
___________________________________


The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as __________________________ of
Diamond Resorts Tempus Seller 2013, who is personally known to me or who has
produced _________________________________________ as identification and who did
take an Oath.
___________________________________

A-1



--------------------------------------------------------------------------------




(AFFIX NOTARIAL SEAL)    Notary Public, State of __________
(Name)
Commission Number: _________________    My Commission Expires:



A-0



--------------------------------------------------------------------------------




FINAL
ANNEX A















































A-0



--------------------------------------------------------------------------------




STANDARD DEFINITIONS
Rules of Construction. In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (b) in
any Transaction Document, the words “hereof,” “herein,” “hereunder” and similar
words refer to such Transaction Document as a whole and not to any particular
provisions of such Transaction Document, (c) any subsection, Section, Article,
Annex, Schedule and Exhibit references in any Transaction Document are to such
Transaction Document unless otherwise specified, (d) the term “documents”
includes any and all documents, instruments, agreements, certificates,
indentures, notices and other writings, however evidenced (including
electronically), (e) the term “including” is not limiting and (except to the
extent specifically provided otherwise) shall mean “including (without
limitation)”, (f) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word “from” shall mean
“from and including,” the words “to” and “until” each shall mean “to but
excluding,” and the word “through” shall mean “to and including” and (g) the
words “may” and “might” and similar terms used with respect to the taking of an
action by any Person shall reflect that such action is optional and not required
to be taken by such Person.
“2008 Warehouse Facility” shall mean that certain warehouse facility evidenced
by that certain Fifth Amended and Restated Indenture, dated as of April 1, 2013,
by and among Diamond Resorts Issuer 2008 LLC, as issuer, DRFS, as servicer,
Wells Fargo Bank, National Association, as indenture trustee, custodian and
back-up servicer, and Credit Suisse AG, New York Branch, as administrative
agent, as may be amended from time to time.
“Acceleration Event” shall have the meaning specified in Section 6.06 of the
Indenture.
“Acceptable Attorney” shall have the meaning specified in Section 1.2(b) of the
Custodial Agreement.
“Act” shall have the meaning specified in Section 1.04 of the Indenture.
“Administration Agreement” shall mean that certain administration agreement,
dated as of September 20, 2013, by and among the Issuer, the Indenture Trustee
and the Administrator.
“Administrator” shall mean DRFS.
“Administrator Expenses” shall mean the reasonable out-of-pocket expenses of the
Administrator in connection with its duties under the Administration Agreement
and any taxes owed pursuant to Section 8.07 of the Indenture.
“Administrator Fee” shall equal $1,000 paid annually.
“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having




--------------------------------------------------------------------------------




the effect or purpose of creating a lien or security interest, other than the
interests created under the Indenture in favor of the Indenture Trustee and the
Noteholders.
“Affected Party” shall mean (i) any Conduit Liquidity Provider, (ii) any agent,
administrator or manager of any Conduit Purchaser, or (iii) any bank holding
company in respect of any of the foregoing.
“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Aggregate Loan Balance” means the sum of the Loan Balances for all Timeshare
Loans (except Defaulted Timeshare Loans).
“Applicable Review Period” shall have the meaning specified in Section 1.2(a) of
the Custodial Agreement.
“Approved Financial Institution” shall mean a federal or state-chartered
depository institution or trust company having a combined surplus and capital of
at least $100,000,000 and further having (a) commercial paper, short-term debt
obligations, or other short-term deposits that are rated at least “A-1” by S&P,
if the deposits are to be held in the account for 30 days or less, or (b) having
long-term unsecured debt obligations that are rated at least “AA” by S&P, if the
deposits are to be held in the account more than 30 days. Notwithstanding the
foregoing, if an account is held by an Approved Financial Institution, following
a downgrade, withdrawal, qualification, or suspension of such institution's
rating, each account must promptly (and in any case within not more than 30
calendar days) be moved with written notice to the Indenture Trustee, to an
Approved Financial Institution.
“Assignment of Mortgage” shall mean a written assignment of one or more
Mortgages from the original maker of such Timeshare Loan to the Indenture
Trustee, for the benefit of the Noteholders, relating to one or more Timeshare
Loans in recordable form, and signed by an Authorized Officer of all necessary
parties, sufficient under the laws of the jurisdiction wherein the related
Timeshare Property is located to give record notice of a transfer of such
Mortgage and its proceeds to the Indenture Trustee.
“Assumption Date” shall have the meaning specified in Section 5.16(f) of the
Indenture.
“Attorney's Bailee Letter” shall have the meaning specified in Section 1.2(b) of
the Custodial Agreement.




--------------------------------------------------------------------------------




“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, Managing Member and each other officer of such corporation
or limited liability company or the general partner of such partnership
customarily performing functions similar to those performed by any of the above
designated officers, and with respect to a particular matter, any other officer
to whom such matter is referred because of such officer's knowledge and
familiarity with the particular subject or such officer specifically authorized
in resolutions of the Board of Directors of such corporation or managing member
of such limited liability company to sign agreements, instruments or other
documents in connection with this Indenture on behalf of such corporation,
limited liability company or partnership, as the case may be.
“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from or
by (i) the Servicer pursuant to the Indenture, (ii) the Reserve Account pursuant
to Section 3.02(b) of the Indenture (other than any Reserve Account Draw
Amounts), (iii) the Seller or the Issuer pursuant to Section 4.04 of the
Indenture, (iv) the Performance Guarantors in respect of the Seller Undertaking
Agreement or the Servicer Undertaking Agreement, plus (B) all investment
earnings on funds on deposit in the Collection Account from the immediately
preceding Determination Date through such Determination Date, less (C) amounts
on deposit in the Collection Account related to collections related to any Due
Periods subsequent to the Due Period related to such Payment Date.
“Back-Up Servicer” shall mean Wells Fargo Bank, National Association and its
permitted successors and assigns, as provided in the Indenture.
“Back-Up Servicing Fee” shall mean for any Payment Date, $4,500.
“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).
“Benefit Plan” shall mean an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title I of ERISA or any other “plan” as defined in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code or
any entity whose underlying assets include plan assets by reason of an employee
benefit plan's or plan's investment in such entity or any plan that is subject
to any substantially similar provision of federal, state or local law.
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, or (ii)
a day on which banking institutions in New York City, the city in which the
Servicer is located or the city in which the Corporate Trust Office is located,
are authorized or obligated by law or executive order to be closed.
“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.




--------------------------------------------------------------------------------




“Cash Accumulation Event” shall commence on any Determination Date if the
average of the Delinquency Levels for the last three Due Periods is greater than
or equal to 12.00% and shall continue until the Determination Date where the
average of the Delinquency Levels for the last three Due Periods is less than
12.00%.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
guaranteed by, the government of the United States of America maturing within
one (1) year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of six months or less from the date of acquisition issued by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at the time of acquisition
at least A-1 by S&P or P-1 by Moody's, or carrying an equivalent rating by a
nationally recognized rating agency and maturing within six months from the date
of acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days with respect to securities issued or fully guaranteed or insured by the
United States of America; and (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at the time of acquisition at least A by S&P or P-1 by Moody's.
“Centralized Lockbox Account” shall have the meaning specified in Section
5.02(a) of the Indenture.
“Certificate of Trust” shall mean the Certificate of Trust in the form attached
as Exhibit A to the Trust Agreement.
“Certified Translation Document” shall have the meaning specified in Section
1.2(c) of the Custodial Agreement.
“Change of Control” shall be deemed to have occurred if (a) prior to a Qualified
Public Offering, the Permitted Cloobeck Investors shall fail to own, directly or
indirectly, beneficially and of record, units representing at least 51% of the
aggregate ordinary voting power and at least 10% of the aggregate economic value
represented by the issued and outstanding Equity Interests of Holdings, (b)
after a Qualified Public Offering, any “person” or “group” (within the meaning
of Rule 13d-5 of the Securities Exchange Act of 1934 as in effect on the date
hereof), other than the Permitted Cloobeck Investors shall own, directly or
indirectly, beneficially or of record, shares representing either (i) more than
25% or (ii) a higher percentage than the Permitted Cloobeck Investors, in each
case of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of Holdings, (c) a majority of the seats (other than
vacant seats) on the board of directors of Holdings shall at any time be
occupied by persons who were neither (i) nominated by the board of directors of
Holdings nor (ii) appointed by directors so nominated, (d) any change in control
(or similar event, however denominated) with respect to Holdings, Polo Holdings,
DRC or any Subsidiary shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness to which Holdings, Polo Holdings,
DRC or any other Subsidiary




--------------------------------------------------------------------------------




is a party, (e) Polo Holdings shall cease to directly own, beneficially and of
record, 100% of the issued and outstanding Equity Interests of DRC or (f)
Holdings shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding Equity Interests of Polo Holdings.
“Closing Date” shall mean September 20, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute, together with the rules and regulations
thereunder.
“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.02(a) of the Indenture.
“Collateral Certificate” means the collateral certificate to be executed and
delivered by the Issuer to the Initial Managing Agent in form and substance
satisfactory to the Initial Managing Agent, as it may be amended, supplemented
or otherwise modified from time to time in accordance with the terms and
conditions of the Transaction Documents.
“Collateral Documents” means the Indenture, the Deposit Account Control
Agreement, the Intercreditor Agreement, and all other instruments, documents and
agreements delivered in order to grant to the Indenture Trustee a Lien on the
Trust Estate as security for the Notes.
“Collection Policy” shall mean those collection policies and practices of the
initial Servicer in effect as of a specified date; and for any successor
Servicer shall mean the collection policies and practices of such successor in
effect on the date which it commences servicing. The Collection Policy of the
initial Servicer in effect on the Closing Date is attached as Exhibit D to the
Indenture.
“Collection Reports” shall have the meaning set forth in Section 5.16(b) of the
Indenture.
“Commercial Paper” shall mean promissory notes of the Conduit Purchaser or its
Related CP Issuer issued by the Conduit Purchaser or its Related CP Issuer in
the commercial paper market.
“Conduit Liquidity Agreement” shall mean any agreement executed by a Conduit
Liquidity Provider with or for the benefit of a Conduit Purchaser.
“Conduit Liquidity Provider” shall mean the Initial Liquidity Purchaser or any
Affiliate thereof and any other institution as to which a Conduit Purchaser has
exercised its rights to sell its Notes under the relevant provisions of the
related Conduit Liquidity Agreement.
“Conduit Purchaser” shall mean the Initial Conduit Purchaser or any company that
is either (a) a commercial paper issuing company or (b) a company which obtains
funding from a Related CP Issuer.




--------------------------------------------------------------------------------




“Confidential Information” shall mean information obtained by any Noteholder
related to the Notes and the Transaction Documents, that is proprietary in
nature and that was clearly marked or labeled as being confidential information
of the Issuer, the Servicer or their Affiliates; provided that such term does
not include information that (i) was publicly known or otherwise known to the
Noteholder prior to the time of such disclosure, (ii) subsequently becomes
publicly known through no act or omission by such Noteholder or any Person
acting on its behalf or (iii) otherwise becomes known to the Noteholder through
any other public disclosure authorized by the Issuer or the Servicer; and
provided further that such term does not include the U.S. federal income tax
treatment of the Notes (the “Tax Treatment”) and any fact relevant to
understanding the tax treatment (the “Tax Structure”) and all materials of any
kind, including opinions and other tax analyses that are provided to the Issuer
and the Initial Purchaser relating to such Tax Treatment and Tax Structure.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus
(a)     without duplication and to the extent deducted (or not included) in
determining such Consolidated Net Income, the sum of
(i)consolidated interest expense for such period (excluding interest expense in
respect of Indebtedness under a Receivables Securitization),
(ii)consolidated income tax expense for such period,
(iii)all amounts attributable to depreciation and amortization for such period,
(iv)all cash receipts during such period attributable to sales of Timeshare
Interests,
(v)to the extent deducted in determining such Consolidated Net Income but not
paid in cash during such period, all expenses during such period attributable to
the sale of Timeshare Interests,
(vi)the aggregate amount of non-cash deferred financing expenses for such
period,
(vii)rebranding or restructuring costs and non-ordinary course expenses related
to European operations, in an aggregate amount not to exceed $12,000,000 for all
periods,
(viii) any other non-recurring expenses or payments, in an aggregate amount not
to exceed $5,000,000 in any four consecutive fiscal quarter period,
(ix)any other non-cash charges (other than to the extent representing accruals
for cash expenses in any future period for such period),
(x)any extraordinary charges determined in accordance with GAAP and
non-recurring expenses or payments in any four consecutive fiscal quarter
period; provided that such charges, expenses and payments shall be limited
solely to (A) extraordinary charges as determined in accordance with GAAP, (B)
non-cash charges arising from the write down or impairment of assets, (C) costs
associated with the discontinuance of a significant operating unit or a
significant portion of the business or (D) non-cash charges arising from changes
in accounting principles,




--------------------------------------------------------------------------------




(xi)all cash receipts during such period attributable to homeowners' association
fees,
(xii) any non-cash charges attributable to the FLRX Judgment or any Permitted
FLRX Settlement, and
(xiii)all expenses or costs related to the operations of any Unrestricted
Subsidiaries for such period
and minus (b) without duplication
(i)all cash payments made during such period on account of fees, reserves,
restructuring charges and other non-cash charges added to Consolidated Net
Income pursuant to clauses (a)(vii) and (a)(xii) above in a previous period,
(ii) to the extent included in determining such Consolidated Net Income, all
revenue during such period attributable to sales of Timeshare Interests, to the
extent not received in cash during such period,
(iii)to the extent not deducted in determining Consolidated Net Income for such
period, all cash payments made during such period in respect of expenses
attributable to the sale of Timeshare Interests,
(iv)to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP,
(v)to the extent included in determining such Consolidated Net Income, all
revenue during such period attributable to homeowners' association fees, to the
extent not received in cash during such period,
(vi)to the extent not deducted in determining Consolidated Net Income for such
period (or reflected in any previous non-cash charge referred to in clause
(a)(xii) above), all cash payments made during such period attributable to the
FLRX Judgment or any Permitted FLRX Settlement, and


to the extent included in determining such Consolidated Net Income, all revenue
during such period attributable to any Unrestricted Subsidiaries.
“Consolidated Interest Expense” means, shall mean, for any period, the excess of
(a) the sum (without duplication) of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations, but excluding, to the
extent otherwise included therein, interest expense in respect of Indebtedness
under a Receivables Securitization, or interest expense relating to an
Unrestricted Subsidiary) of Holdings and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of Holdings or any of its
Subsidiaries that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized in a previous period,
minus (b) the sum of (i) interest income of Holdings and its Subsidiaries for
such period (excluding interest income attributable to Diamond Timeshare
Receivables), determined on a consolidated basis in accordance with GAAP, (ii)
to the extent included in such consolidated interest expense for such period,
non-cash amounts attributable to amortization of financing costs paid in a
previous period, plus (iii) to the extent included in such




--------------------------------------------------------------------------------




consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discounts. For purposes of the foregoing, Consolidated
Interest Expense shall be determined after giving effect to any net payments
made or received by Holdings or any of its Subsidiaries with respect to interest
rate Hedge Agreements.
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded:
(a)    the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary,


(b)    the income or loss of any person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdings or any of its
Subsidiaries or the date that such person's assets are acquired by Holdings or
any of its Subsidiaries,


(c)    the cumulative effect of any changes in accounting principles,


(d)    the income of any person in which any other person (other than Holdings
or any wholly owned Subsidiary of Holdings or any director holding qualifying
shares in accordance with applicable law) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to
Holdings or a wholly owned Subsidiary of Holdings by such person during such
period, and


(e)    any gains attributable to sales of assets out of the ordinary course of
business.


“Continued Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Conveyed Timeshare Property” shall have the meaning specified in Section 2(a)
of the Sale Agreement.
“Corporate Revolver” shall mean that certain revolving credit facility evidenced
by certain that Credit Agreement, dated September 11, 2013, by and among DRC, as
borrower, Holdings, and Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the lenders party thereto.
“Corporate Trust Office” shall mean (i) the office of the Indenture Trustee,
which office is at the address set forth in Section 13.03 of the Indenture, or
(ii) the office of the Owner Trustee, which is at the address set forth in
Section 2.2 of the Trust Agreement, as applicable.
“Credit Suisse Entity” shall mean each of Credit Suisse AG, New York Branch,
Credit Suisse AG, Cayman Islands Branch, and Mountcliff Funding LLC




--------------------------------------------------------------------------------




“Cumulative Default Level” shall mean, for any Determination Date, (i)(A) the
sum of the Loan Balances of all Timeshare Loans that became Defaulted Timeshare
Loans since the Closing Date (other than Defaulted Timeshare Loans for which the
Seller has exercised its option to repurchase pursuant to Section 6(b) of the
Sale Agreement) minus (B) all recoveries or remarketing proceeds received in
respect of Defaulted Timeshare Loans for which the Seller did not exercise its
option to repurchase pursuant to Section 6(b) of the Sale Agreement since the
Closing Date, divided by (ii) the Aggregate Loan Balance as of the Cut-Off Date
(expressed as a percentage).
“Custodial Agreement” shall mean that certain custodial agreement, dated as of
September 20, 2013, by and among, the Custodian, the Indenture Trustee, the
Servicer and the Issuer.
“Custodial Delivery Failure” shall have the meaning specified in Section 2.5 of
the Custodial Agreement.
“Custodial Expenses” shall mean reasonable out-of-pocket expenses of the
Custodian incurred in connection with performance of the Custodian's obligations
and duties under the Custodial Agreement.
“Custodial Fees” shall mean such fees as the Custodian shall charge from time to
time for access to Timeshare Loan Files, as specified in the Custodial
Agreement.
“Custodian” shall mean Wells Fargo Bank, National Association or its permitted
successors and assigns.
“Cut-Off Date” shall mean the close of business on August 31, 2013.
“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan as
of the Cut-Off Date.
“Declaration” means the declaration in furtherance of a plan for subjecting the
Resort to a timeshare form of ownership, which declaration contains covenants,
restrictions, easements, charges, liens and including, without limitation,
provisions regarding the identification of Timeshare Property and the common
areas and the regulation and governance of the real property comprising the
Resort as a timeshare regime.
“Default” shall mean an event which, but for the passage of time, would
constitute an Event of Default or Servicer Event of Default under the Indenture.
“Default Level” shall mean, for any Due Period, (i) (A) the sum of the Loan
Balances of all Timeshare Loans that became Defaulted Timeshare Loans during
such Due Period (other than Defaulted Timeshare Loans for which the Seller has
exercised its option to repurchase pursuant to Section 6(b) of the Sale
Agreement) minus (B) any recoveries or remarketing proceeds received during such
Due Period in respect of any Defaulted Timeshare Loans for which the Seller did
not exercise its option to repurchase pursuant to Section 6(b) of the Sale
Agreement, divided by (ii) the Aggregate Loan Balance on the first day of such
Due Period (expressed as a percentage).




--------------------------------------------------------------------------------




“Defaulted Timeshare Loan” is any Timeshare Loan for which any of the earliest
following events may have occurred: (i) any payment or part thereof has been
delinquent more than 180 days as of the end of the related Due Period (as
determined by the Servicer in accordance with the Servicing Standard), (ii) the
Servicer has initiated cancellation or foreclosure or similar proceedings with
respect to the related Timeshare Property or has received the related mutual
release agreement, assignment or deed in lieu of foreclosure, or (iii) provided
that such Timeshare Loan is at least one day delinquent, the Servicer has
determined that such Timeshare Loan should be fully written off in accordance
with the Credit and Collection Policy.
“Definitive Note” shall have the meaning specified in Section 2.02 of the
Indenture.
“Delinquency Level” shall mean, for any Due Period, the sum of the Loan Balances
of all Timeshare Loans (other than Defaulted Timeshare) that are 61 days or more
delinquent on the last day of such Due Period (as determined by the Servicer in
accordance with the Servicing Standard) divided by the Aggregate Loan Balance on
the last day of such Due Period (expressed as a percentage).
“Delivery Date” shall have the meaning specified in Section 1.1(b) of the
Custodial Agreement.
“Deposit Account Control Agreement” shall mean a deposit account control
agreement for a lockbox account (including the Centralized Lockbox Account), as
it may be amended, supplemented or otherwise modified from time to time.
“Determination Date” shall mean, with respect to any Payment Date, the 15th day
of the month in which such Payment Date occurs or, if such date is not a
Business Day, then the next succeeding Business Day.
“DHC” shall mean Diamond Resorts Developer and Sales Holding Company, a Delaware
corporation.
“Diamond Timeshare Receivables” shall mean timeshare receivables originated by,
contributed or otherwise owned by Polo Holdings, DRC or any other Subsidiary.
“Diamond Resorts Entity” means the Issuer, the Seller, the Servicer, each
Performance Guarantor and their respective Affiliates.
“Diamond Resorts Marketing and Sales Percentage” shall equal the average of the
selling and marketing expenses as a percentage of total Timeshare Property sales
as reported by DRC, over the last four quarters; provided that if such quarter
is a quarter ending on December 31, the Diamond Resorts Marketing and Sales
Percentage will be based on the selling and marketing expenses for the most
recent year.
“Diamond Resorts Party” means each of the Issuer, DRFHC, the Seller, the
Servicer, DHC and each Performance Guarantor.
“DRC” shall mean Diamond Resorts Corporation, a Maryland corporation.




--------------------------------------------------------------------------------




“DRFHC” means Diamond Resorts Finance Holding Company, a Delaware corporation.
“DRFS” shall mean Diamond Resorts Financial Services, Inc., a Nevada
corporation.
“Due Period” shall mean with respect to any Payment Date is the immediately
preceding calendar month.
“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained with the Indenture Trustee, which is either (a) maintained with a
depository institution or trust company whose short‑term unsecured obligations
are rated at least A‑1 by S&P and P‑1 by Moody's, or if no such short-term
rating is available, whose long‑term unsecured debt obligations are rated at
least A+ by S&P and A2 by Moody's; or (b) a trust account or similar account
maintained at the corporate trust department of the Indenture Trustee.
“Eligible Investments” shall mean one or more of the following obligations or
securities:
(1)    direct obligations of, and obligations fully guaranteed as to timely
payment of principal and interest by, the United States of America or any agency
or instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (“Direct
Obligations”);
(2)    federal funds, or demand and time deposits in, certificates of deposit
of, or bankers' acceptances issued by, any depository institution or trust
company (including U.S. subsidiaries of foreign depositories and the Indenture
Trustee or any agent of the Indenture Trustee, acting in its respective
commercial capacity) incorporated under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as at the time of investment, the commercial
paper or other short-term unsecured debt obligations or long‑term unsecured debt
obligations of such depository institution or trust company have been rated by
S&P in its highest short-term rating category or one of its two highest
long-term rating categories (and no such rating shall include a subscript of
“f”, “r”, “p”, “pi”, “q” or “t”);
(3)    securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which has a short-term unsecured debt rating from S&P, at the time
of investment at least equal to the highest short-term unsecured debt ratings of
S&P (and no such rating shall include a subscript of “f”, “r”, “p”, “pi”, “q” or
“t”), provided, however, that securities issued by any particular corporation
will not be Eligible Investments to the extent that investment therein will
cause the then outstanding principal amount of securities issued by such
corporation and held as part of the Trust Estate to exceed 20% of the sum of the
Outstanding Note Balance and the aggregate principal amount of all Eligible
Investments in the Collection Account, provided,




--------------------------------------------------------------------------------




further, that such securities will not be Eligible Investments if they are
published as being under review with negative implications from S&P;
(4)    commercial paper (including both non interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than 180 days after the date of issuance thereof) rated by S&P in
its highest short-term ratings (and no such rating shall include a subscript of
“f”, “r”, “p”, “pi”, “q” or “t”); and
(5)    any other demand, money market fund, common trust estate or time deposit
or obligation, or interest-bearing or other security or investment (including
those managed or advised by the Indenture Trustee or an Affiliate thereof), (A)
rated in the highest rating category by S&P (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”) or (B) that would not adversely
affect the then current rating by S&P of any of the Notes (as evidenced in
writing to the Indenture Trustee by S&P). Such investments in this subsection
(5) may include money market mutual funds rated either “AAAm” or “AAAm-G” by S&P
or common trust estates, including any other fund for which the Indenture
Trustee or an Affiliate thereof serves as an investment advisor, administrator,
shareholder servicing agent, and/or custodian or subcustodian, notwithstanding
that (x) the Indenture Trustee or an Affiliate thereof charges and collects fees
and expenses from such funds for services rendered, (y) the Indenture Trustee or
an Affiliate thereof charges and collects fees and expenses for services
rendered pursuant to the Indenture, and (z) services performed for such funds
and pursuant to this Indenture may converge at any time;
provided, however, that (a) any Eligible Investment must be money-market or
other relatively risk-free instruments without options and with maturities no
later than the Business Day prior to the expected Payment Date, and (b) no such
instrument shall be an Eligible Investment if such instrument (1) evidences
either (x) a right to receive only interest payments with respect to the
obligations underlying such instrument or (y) both principal and interest
payments derived from obligations underlying such instrument and the principal
and interest payments with respect to such instrument provide a yield to
maturity of greater than 120% of the yield to maturity at par of such underlying
obligations, and (2) is purchased at a price in excess of par.
“Eligible Timeshare Loan” shall mean a Timeshare Loan conforming to each of the
representations and warranties set forth in Schedule I to the Sale Agreement and
which is related to the Resort conforming to each of the representations and
warranties in Schedule II to the Sale Agreement as of the Closing Date.
“Embargoed Person” means any Person subject to trade restrictions under U.S.
law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. I
et seq., and any executive orders or regulations promulgated thereunder with the
result that the investment in DRC or any affiliate thereof (whether directly or
indirectly) is prohibited by law or the Notes issued by the Issuer are in
violation of law.




--------------------------------------------------------------------------------




“Employee Plan” means a Benefit Plan (other than a Multiemployer Plan) presently
maintained (or maintained at any time during the six (6) calendar years
preceding the date of any borrowing hereunder) for employees of DRC or any of
its ERISA Affiliates.
“Equity Interests” mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“Equity Issuance” shall mean any issuance or sale by Holdings or any of its
Subsidiaries of any Equity Interests of Holdings or any such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to Holdings or any
of its Subsidiaries and (b) any issuance of directors qualifying shares.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b) or (c) of the Code or solely for purposes of Section
3.02 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to an Employee Plan
(other than an event for which the 30-day notice period is waived), (b) the
existence with respect to any Employee Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, with respect to any plan year beginning prior to January
1, 2008, or with respect to any plan year beginning after December 31, 2007, the
existence with respect to any Employee Plan of any unpaid “minimum required
contributions” as defined in Section 430 of the Code or Section 303 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Employee Plan, (d) the incurrence by the
Performance Guarantors or any of their ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Employee Plan or the
withdrawal or partial withdrawal of the Performance Guarantors or any of their
ERISA Affiliates from any Employee Plan or Multiemployer Plan, (e) the receipt
by the Performance Guarantors or any of their ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to terminate any
Employee Plan or Employee Plans or to appoint a trustee to administer any
Employee Plan, (f) any failure to comply with Section 401(a)(29) of the Code or
Section 303(i) of ERISA, (g) the receipt by the Performance Guarantors or any of
their ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Performance Guarantors or any of their ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (h) the occurrence of a “prohibited
transaction” with respect to which the Performance Guarantors or any of its
Affiliates is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in




--------------------------------------------------------------------------------




interest” (within the meaning of Section 3(14) of ERISA) or with respect to
which the Performance Guarantors or any such Affiliates could otherwise be
liable, (i) any Foreign Benefit Event or (j) any other event or condition with
respect to an Employee Plan or Multiemployer Plan that could result in liability
of the Performance Guarantors or any other Affiliate.
“Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Event of Default” shall have the meaning specified in Section 6.01 of the
Indenture.
“External Rating” shall have the meaning specified in Section 5.1(hh) of the
Note Purchase Agreement.
“FATCA” shall mean the Foreign Account Tax Compliance Act.


“FATCA Withholding Tax” shall have the meaning specified in Section 12.01(p) of
the Indenture.
“Fee Letter” shall mean that certain letter or letters by and among the Issuer,
the Performance Guarantors and the Structuring Agent related to certain fees to
be paid to the Structuring Agent.
“FLRX” shall mean FLRX Inc., a Subsidiary of DRC.
“FLRX Judgment” shall mean the judgment in the amount of approximately
$30,000,000 rendered on January 11, 2010 against FLRX.
“Financed Asset” means any property or asset newly-purchased from a third party
other than an Affiliate of DRC.
“Financial Covenants” shall mean so long as any principal of or interest on any
Note (whether or not due) shall remain unpaid, none of Holdings, Polo Holdings
or DRC will, nor will they cause or permit any of their Subsidiaries to, unless
the Majority Noteholders shall otherwise consent in writing:    
(a)    Interest Coverage Ratio. Permit, for any period of four consecutive
fiscal quarters, in each case taken as one accounting period, the ratio of
Consolidated EBITDA for such period to Consolidated Interest Expense for such
period to be less than 1.50 to 1.00 on the last day of any fiscal quarter.


(b)    Total Leverage Ratio. Permit the ratio of (i) Total Funded Debt on such
date minus unrestricted cash and Cash Equivalents to (ii) Consolidated EBITDA
for the period of four consecutive fiscal quarters most recently ended to be
greater than 5.00 to 1.00 on the last day of any other fiscal quarter.


(c)    Total Liquidity. Permit the aggregate unrestricted cash and Cash
Equivalents held by Polo Holdings, DRC and the other Subsidiaries (other than
the cash and Cash Equivalents held by an Unrestricted Subsidiary) on the last
day of any fiscal quarter to be less than $10,000,000.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event that any of the Performance
Guarantors undertakes a financing or amends an existing financing in which the
financial covenants are more favorable to the lenders party thereto than the
financial covenants made under the Transaction Documents, this definition of
“Financial Covenants” shall be, without any further action by any party to a
Transaction Document, deemed amended and modified in an economically and legally
equivalent manner such that the Noteholders shall receive the benefit of the
more favorable financial covenants contained in such financing documents.
“Financial Officers” means the chief financial officer, principal accounting
officer, treasurer or controller of such person.
“Force Majeure Event” shall have the meaning specified in Section 2.4(n) of the
Custodial Agreement.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $5,000,000 by DRC or any
Affiliate under applicable law on account of the complete or partial termination
of such Foreign Pension Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by DRC or any of its Affiliates, or
the imposition on DRC or any of its Affiliates of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $5,000,000.
“Foreign Pension Plan” means any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or




--------------------------------------------------------------------------------




indirectly, and including any obligation of such person, direct or indirect, (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
other obligation, (b) to purchase or lease property, securities, or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment of such Indebtedness of other obligation or (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risks or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or any
Affiliate shall be a Hedge Agreement.
“High Yield Facility” shall mean that certain high yield facility evidenced by
those certain $425,000,000 12% Senior Secured Notes due 2018, issued by DRC on
August 13, 2010.
“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.
“Holder” or “Noteholder” shall mean a holder of any Note.
“Holdings” means Diamond Resorts International, Inc.
“Implied Rating” shall have the meaning specified in Section 5.1(hh) of the Note
Purchase Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person upon which interest charges are customarily paid, (d) all obligations of
such person under conditional sale or other title retention agreements relating
to property or assets purchased by such person, (e) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, (g)
all Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations and Synthetic Lease Obligations of such person, (i) all obligations
of such person as an account party in respect of letters of credit, (j) all
obligations of such person in respect of bankers' acceptances and (k) all net
payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such




--------------------------------------------------------------------------------




person is being determined, in respect of outstanding Hedge Agreements. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner.
“Indenture” shall mean the indenture, dated as of September 20, 2013, by and
among the Issuer, the Servicer and the Indenture Trustee.
“Indenture Trustee” shall mean Wells Fargo Bank, National Association, or such
successor as set forth in Section 7.09 of the Indenture.
“Indenture Trustee Expenses” shall mean any indemnities due to the Indenture
Trustee and any other reasonable out-of-pocket expenses (including attorney's
fees and expenses) of the Indenture Trustee incurred in connection with
performance of the Indenture Trustee's obligations and duties under the
Indenture.


“Indenture Trustee Fee” shall mean a monthly fee equal to $1,000.
“Initial Conduit Liquidity Provider” shall mean Credit Suisse AG, Cayman Islands
Branch.
“Initial Conduit Purchaser” shall mean Mountcliff Funding LLC.
“Initial Managing Agent” shall mean Credit Suisse AG, New York Branch, as
Managing Agent for the Initial Purchaser Group
“Initial Note Balance” shall mean with respect to the Notes, $30,990,000.
“Initial Overcollateralization Percentage” shall be equal to (i) the excess of
(a) the Aggregate Loan Balance as of the Cut-Off Date over (b) the aggregate
Initial Note Balance of the Notes, divided by (ii) Aggregate Loan Balance as of
the Cut-Off Date (expressed as a percentage).
“Initial Purchaser” shall mean the Initial Managing Agent on behalf of the
Initial Conduit Purchaser and the Initial Conduit Liquidity Provider.
“Initial Purchaser Group” shall mean, collectively, the Initial Conduit
Purchaser and the Initial Conduit Liquidity Provider.
“Initial Trial Balance” shall have the meaning set forth in Section 5.16(b) of
the Indenture.
“Insurance Proceeds” shall mean (i) proceeds of any insurance policy, including
property insurance policies, casualty insurance policies and title insurance
policies, and (ii) any condemnation proceeds, in each case which relate to the
Timeshare Loans or the Timeshare Property and are paid or required to be paid
to, and may be retained by, the Issuer, any of its Affiliates or to any
mortgagee of record.
“Intended Tax Characterization” shall have the meaning specified in Section
4.02(b) of the Indenture.




--------------------------------------------------------------------------------




“Intercreditor Agreement” means the Intercreditor Agreement, dated as of August
8, 2007, by and among DRFS, Diamond Resorts Centralized Services Company (f/k/a
Sunterra Centralized Services Company), Diamond Resorts Polo Development, LLC
(f/k/a Polo Sunterra Development, LLC), the Performance Guarantors, Credit
Suisse AG, New York Branch, Merrill Lynch Mortgage Lending, Inc., the Indenture
Trustee and each other Person from time to time party thereto.
“Interest Accrual Period” shall be deemed to be a period of 30 days, except that
the initial Interest Accrual Period shall be the period from and including the
Closing Date through, but not including, the initial Payment Date.
“Issuer” shall mean Diamond Resorts Tempus Owner Trust 2013, a Delaware
statutory trust.
“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer of the
Administrator or the Owner Trustee, as applicable.
“Last Endorsee” means the last endorsee of an original Obligor Note.
“Licenses” means all material certifications, permits, licenses and approvals,
including without limitation, certifications of completion and occupancy permits
required for the legal use, occupancy and operation of the Resort as a timeshare
resort or hotel.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.
“Liquidation” means with respect to any Defaulted Timeshare Loan, the sale or
compulsory disposition of the related Timeshare Property, following foreclosure,
other enforcement action or the taking of a deed-in-lieu of foreclosure, to a
Person other than the Servicer or the Issuer and the delivery of a bill of sale
or the recording of a deed of conveyance with respect thereto, as applicable.
“Liquidation Expenses” shall mean, with respect to a Defaulted Timeshare Loan,
the out-of-pocket expenses (exclusive of overhead expenses) incurred by the
Servicer in connection with the performance of its obligations under Sections
5.03(a)(vii) through (ix) in the Indenture, including (i) any foreclosure and
other repossession expenses incurred with respect to such Timeshare Loan, (ii)
(a) if DRFS or an Affiliate thereof (a “Diamond Servicer”) is the Servicer,
commissions and marketing and sales expenses incurred with respect to the sale
of the related Timeshare Property (calculated as the Diamond Resorts Marketing
and Sales Percentage of the total liquidation or resale price of such Timeshare
Property (expressed as a dollar figure)), or (b) if a Diamond Servicer is no
longer the Servicer, actual commissions and actual marketing and sales expenses
incurred with respect to the sale of the related Timeshare Property, and (iii)
any other fees and expenses reasonably applied or allocated in the ordinary
course of business with respect to the Liquidation of such Defaulted Timeshare
Loan (including any property taxes, dues, maintenance fees, assessed timeshare
association fees and like expenses).




--------------------------------------------------------------------------------




“Liquidation Proceeds” means with respect to the Liquidation of any Defaulted
Timeshare Loan, the amounts actually received by the Servicer in connection with
such Liquidation, including any rental income.
“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).
“Loan/Contract Number” means, with respect to any Timeshare Loan, the number
assigned to such Timeshare Loan by the Servicer, which number is set forth in
the Schedule of Timeshare Loans, as amended from time to time.
“Lockbox Bank” shall have the meaning specified in Section 5.2(a) of the
Indenture.
“Lockbox Bank Fees” means all fees and expenses payable to any Lockbox Bank as
compensation for services rendered by such Lockbox Bank in maintaining a lockbox
account in accordance with the Indenture and the provisions of a deposit account
control agreement or similar document.


“Lost Note Affidavit” means the affidavit to be executed in connection with any
delivery of a copy of an original Obligor Note in lieu of such original, in the
form of Exhibit B attached to the Purchase Agreement and the Sale Agreement.
“Majority Noteholders” means, at any time, Purchaser Groups and/or Non-Conduit
Purchasers holding 51% or more of the Outstanding Note Balance of all Notes
(other than DRC or an Affiliate thereof).
“Management Agreement” shall have the meaning specified in Schedule II of the
Sale Agreement.
“Managing Agent” shall mean the Initial Managing Agent and any other institution
which is a managing agent on behalf of a Purchaser Group.
“Managing Agent-Related Persons” shall mean the applicable Managing Agent,
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.
“Material Adverse Effect” means a material adverse effect on any of the
following: (a) the operations, business, assets, properties, condition
(financial or other) or prospects of the Diamond Resorts Entities taken as a
whole, (ii) the ability of a Diamond Resorts Party to perform any of their
material obligations under the Transaction Documents to which they are parties,
(iii) the legality, validity or enforceability of any Transaction Document or
Notes, (iv) the rights and remedies of the Issuer, the Indenture Trustee, the
Noteholders or the Purchasers under any Transaction Document or Notes, or (v)
the validity, perfection or priority of a Lien in favor of the Indenture Trustee
for the benefit of the Noteholders on any material part of the Trust Estate.
“Miscellaneous Payments” means, with respect to any Timeshare Loan, any amounts
received from or on behalf of the related Obligor representing assessments,
payments relating to




--------------------------------------------------------------------------------




real property taxes, insurance premiums, maintenance fees and charges and
condominium association fees and any other payments not owed under the related
Obligor Note.
“Monthly Principal Amount” shall equal for any Payment Date, the total amount of
principal collected (including from Liquidation Proceeds, prepayments and
repurchases) in respect of the Timeshare Loans during the related Due Period.
“Monthly Reports” shall have the meaning specified in Section 5.16(b) of the
Indenture.
“Monthly Servicer Report” shall have the meaning specified in Section 5.05(a) of
the Indenture.
“Moody's” shall mean Moody's Investors Service, Inc.
“Mortgage” shall mean, with respect to each Timeshare Loan, the mortgage, deed
of trust or other instrument creating a first lien on a Timeshare Property
securing such Timeshare Loan.
“Multiemployer Plan” means each “multiemployer plan” as such term is defined in
Section 3(37) of ERISA to which DRC or any of its Affiliates is obligated to
contribute.
“Net Cash Proceeds” means with respect to any asset sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (i) selling expenses
(including reasonable broker's fees or commissions, legal fees, transfer and
similar taxes or tax distributions, income taxes and any other taxes, in each
case actually paid by Holdings and the Subsidiaries in connection with such
sale), (ii) amounts provided as a reserve or deposited into escrows, in
accordance with GAAP, against any liabilities under any indemnification
obligations (provided that, to the extent and at the time any such amounts are
released from such reserve or escrow, such amounts shall constitute Net Cash
Proceeds) and (iii) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by the
asset sold and which is required to be (and actually is) repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); and (b) with respect to any issuance or incurrence of Indebtedness or
any Equity Issuance or other event, the cash proceeds thereof, net of all taxes
and customary fees, commissions, costs and other expenses actually paid by
Holdings or any Subsidiary in connection therewith.
“Non-Conduit Purchaser” shall mean a Noteholder that is not a Managing Agent as
nominee for a Purchaser Group, Conduit Purchaser or a Conduit Liquidity
Provider.
“Non-Rapid Amortization Period” shall mean any period which is not a Rapid
Amortization Period.
“Note Purchase Agreement” shall mean that note purchase agreement, dated
September 20, 2013, by and among the Issuer, DRC, Polo Holdings, Holdings, the
Initial Managing




--------------------------------------------------------------------------------




Agent, the Initial Conduit Purchaser, the Initial Conduit Liquidity Provider and
the Purchasers and the Managing Agents for the Purchaser Groups from time to
time party thereto.
“Note Rate” shall mean the sum of the Senior Note Rate and the Subordinate Note
Rate.
“Note Register” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Note Registrar” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Noteholder FATCA Information” means information sufficient to eliminate the
imposition of, or determine the amount of, U.S. withholding tax under FATCA.


“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. Federal Income Tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a "United
States Person" within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a "United States Person" within the meaning of Section 7701(a)(30)
of the Code).


“Notes” shall have the meaning specified in the Recitals of the Issuer in the
Indenture.
“Obligor” means a Person obligated to make payments under a Timeshare Loan.
“Obligor Note” shall mean the executed promissory note or other instrument of
indebtedness evidencing the indebtedness of an Obligor under a Timeshare Loan,
together with any rider, addendum or amendment thereto, or any renewal,
substitution or replacement of such note or instrument.
“Officer's Certificate” shall mean a certificate executed by a Responsible
Officer of the related party.
“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.
“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture except:
(a)    Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;
(b)    Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes for the payment of principal; and
(c)    Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented




--------------------------------------------------------------------------------




that any such Notes are held by a Person in whose hands the Note is a valid
obligation; provided, however, that in determining whether the holders of the
requisite percentage of the Outstanding Note Balance have given any request,
demand, authorization, direction, notice, consent, or waiver hereunder, Notes
owned by the Issuer, DRC or any Affiliate of either of them shall be disregarded
and deemed not to be Outstanding, except that, in determining whether the
Indenture Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, or waiver, only Notes that a
Responsible Officer of the Indenture Trustee actually has notice are so owned
shall be so disregarded.
“Outstanding Note Balance” shall mean as of any date of determination, the
Initial Note Balance less all principal payments actually distributed in respect
of such Note as of such date, provided, however, to the extent that for purposes
of consents, approvals, voting or other similar act of the Noteholders under any
of the Transaction Documents, “Outstanding Note Balance” shall exclude Notes
which are held by the Issuer or any Affiliate of the Issuer or any entity
consolidated in DRC's consolidated financial statements.
“Overcollateralization Amount” shall mean, for any Payment Date, the excess, if
any, of (i) the Aggregate Loan Balance as of the last day of the related Due
Period over (ii) the Outstanding Note Balance after taking into account all
distributions of principal on such Payment Date.
“Owner” shall mean Diamond Resorts Tempus Seller 2013, as sole owner of the
beneficial interests in the Issuer, or any subsequent owners of the beneficial
interests in the Issuer.
“Owner Trustee” shall mean U.S. Bank Trust National Association or any successor
thereof, acting not in its individual capacity but solely as owner trustee under
the Trust Agreement.
“Owner Trustee Expenses” shall mean reasonable out-of-pocket expenses and
indemnities of the Owner Trustee incurred in connection with performance of the
Owner Trustee's obligations and duties under the Trust Agreement.
“Owner Trustee Fee” shall equal $4,000 a year.
“Payment Date” shall mean the 20th day of each calendar month, or, if such date
is not a Business Day, then the next succeeding Business Day, commencing in
October 2013.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantors” means DRC, Diamond Resorts Holdings, LLC and Holdings.
“Permitted Cloobeck Investors” means Stephen J. Cloobeck. In the event of the
death or incapacity of Stephen J. Cloobeck, his estate or personal
representative, as applicable, shall become a “Permitted Investor” for up to 180
days following such death or incapacity, until the Equity Interests held
directly or indirectly by Stephen J. Cloobeck at his death or incapacity are




--------------------------------------------------------------------------------




transferred to a person or persons reasonably satisfactory to the Initial
Managing Agent, and thereafter such person or persons shall be “Permitted
Investors”.
“Permitted FLRX Settlement” shall mean a settlement or satisfaction of the FLRX
Judgment in respect of which the sole consideration consists of assets of FLRX
or any of its Subsidiaries as of the date of the FLRX Judgment (or proceeds of
such assets), without giving effect to any investment in, or transfer of assets
to, FLRX or any of its Subsidiaries by DRC, Polo Holdings, Holdings or any of
their other Subsidiaries, in each case since the date of the FLRX Judgment.
“Permitted Liens” shall mean, as to any Timeshare Property, (a) the lien of
current real property taxes, ground rents, water charges, sewer rents and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record, none of which,
individually or in the aggregate, materially interferes with the current use of
the Timeshare Property or the security intended to be provided by the related
Mortgage or with the Obligor's ability to pay his or her obligations when they
become due or materially and adversely affects the value of the Timeshare
Property and (c) the exceptions (general and specific) set forth in the related
title insurance policy, none of which, individually or in the aggregate,
materially interferes with the security intended to be provided by such Mortgage
or with the Obligor's ability to pay his or her obligations when they become due
or materially and adversely affects the value of the Timeshare Property.
“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, business trust, joint stock company, limited
liability company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.
“Portfolio” shall have the meaning set forth in the Tempus Reports Chapter 11
Plan.
“Principal Distribution Amount” means with respect to any Payment Date, (i) if
such Payment Date occurs during a Non-Rapid Amortization Period, the sum of (a)
the Monthly Principal Amount, plus (b) the aggregate Loan Balance of all
Timeshare Loans which became Defaulted Timeshare Loans during the related Due
Period (other than Defaulted Timeshare Loans for which the Seller has exercised
its option to repurchase pursuant to Section 6(b) of the Sale Agreement), or
(ii) if such Payment Date occurs during a Rapid Amortization Period, the excess,
if any, of (a) the entire amount of remaining Available Funds after making
provisions for payments and distributions required under clauses (i) through
(vi) of Section 3.04(a) of the Indenture over (b) the amount, if any, by which
the Reserve Account Required Balance on such Payment Date is greater than the
amount on deposit in the Reserve Account; provided, however, in each case, the
Principal Distribution Amount shall not exceed the Outstanding Note Balance as
of such Payment Date prior to any distributions made on such Payment Date;
provided, further, if the sum of Available Funds in the Collection Account plus
the amount on deposit in the Reserve Account is greater than or equal to the sum
of (a) the payments and distributions required under clauses (i) through (vi) of
Section 3.04(a) of the Indenture and (b) the Outstanding Note Balance as of such
Payment Date prior to any distributions made on such Payment Date, then the
Principal Distribution Amount shall equal the Outstanding Note Balance as of
such Payment Date prior to any distributions made on such Payment Date.




--------------------------------------------------------------------------------




“Predecessor Servicer Work Product” shall have the meaning specified in Section
5.16(f)(i) of the Indenture.
“Prepayment Notice” shall have the meaning specified in Section 2.11(a) of the
Indenture.
“Processing Charges” shall mean any amounts due under an Obligor Note in respect
of processing fees, service fees, impound fees or late fees.
“Purchase Agreement” shall mean the purchase agreement, dated as of September
20, 2013, by and between the Seller and DRFHC pursuant to which DRFHC sells
Timeshare Loans to the Seller.
“Purchase Contract” shall mean the purchase contract for a Timeshare Property
executed and delivered by an Obligor and pursuant to which such Obligor
purchased a Timeshare Property.
“Purchase Price” shall mean the original price of the Timeshare Property
purchased by an Obligor.
“Purchaser” shall mean a Conduit Purchaser, Conduit Liquidity Provider or
Non-Conduit Purchaser.
“Purchaser Group” shall mean, collectively, a Conduit Purchaser and the Conduit
Liquidity Provider or Conduit Liquidity Providers with respect to such Conduit
Purchaser.
“Qualified Public Offering” shall mean the initial underwritten public offering
of common Equity Interests of Holdings pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act of 1933, as amended, that results in at least $75,000,000 of
Net Cash Proceeds to Holdings.
“Quorum Facility” means that certain loan sale facility in a minimum aggregate
amount of $80,000,000 as evidenced by that Amended and Restated Loan Sale and
Security Agreement, dated as of December 31, 2012, by and among Quorum Federal
Credit Union, as buyer, DRI Quorum 2010 LLC, a Delaware limited liability
company, as seller, Wells Fargo, National Association, as back-up servicer and
DRFS, as servicer, and the other transaction documents related thereto, as the
same may be amended from time to time.
“Rapid Amortization Period” shall mean the period which commences on the Rapid
Amortization Period Commencement Date and ends on the Rapid Amortization Period
End Date.
“Rapid Amortization Period Commencement Date” shall be the Determination Date on
which (i) the average of the Default Levels for the last three Due Periods (or
if fewer than three Due Periods have elapsed since the Closing Date, the average
of the Default Levels for the actual number of Due Periods which have elapsed
since the Closing Date) is greater than or equal to 0.75%, (ii) the Recovery
Ratio for such Determination Date is less than 25.00%, (iii) the Cumulative
Default




--------------------------------------------------------------------------------




Level exceeds 20.00%, or (iv) the Overcollateralization Amount is less than the
Required Overcollateralization Amount for the immediately preceding Payment
Date.
“Rapid Amortization Period End Date” shall be (a) with respect to a Rapid
Amortization Period triggered by clause (i) of the definition of Rapid
Amortization Period Commencement Date, the Determination Date on which the
average of the Default Levels for the requisite number of Due Periods is less
than 0.75%; (b) with respect to a Rapid Amortization Period triggered by clause
(ii) of the definition of Rapid Amortization Period Commencement Date, the date
on which the Recovery Ratio is greater than or equal to 25.00% for three
consecutive Determination Dates, (c) with respect to a Rapid Amortization Period
triggered by clause (iii) of the definition of Rapid Amortization Period
Commencement Date, the date on which the Notes have been paid in full; and (d)
with respect to a Rapid Amortization Period triggered by clause (iv) of the
definition of Rapid Amortization Period Commencement Date, the Determination
Date on which the Overcollateralization Amount for the immediately preceding
Payment Date is equal to or greater than the Required Overcollateralization
Amount for such Payment Date.
“Rating Cure Period” shall have the meaning specified in Section 5.1(hh) of the
Note Purchase Agreement.
“Receivables” means the payments required to be made pursuant to an Obligor
Note.
“Receivables Securitizations” means a financing pursuant to which (a) Polo
Holdings, DRC or any other Subsidiary sells, conveys or transfers to a
Receivables Subsidiary, in legal “true sales” transactions, and (b) such
Receivables Subsidiary conveys or otherwise transfers to any other person or
grants a security interest to any other person in, any Diamond Timeshare
Receivables (whether now existing or hereafter acquired) of Polo Holdings, DRC
or any other Subsidiary or any undivided interest therein, and any assets
related thereto (including all Timeshare Interests and other collateral securing
such Diamond Timeshare Receivables), all contracts and all Guarantees or other
obligations in respect of such Diamond Timeshare Receivables, proceeds of such
Diamond Timeshare Receivables and other assets that are customarily transferred
or in respect of which security interests are customarily granted in connection
with securitization transactions involving Diamond Timeshare Receivables.
Diamond Resorts Owner Trust 2009-1's Timeshare Loan Backed Notes, Diamond
Resorts Owner Trust 2011-1's Timeshare Loan Backed Notes, Diamond Resorts Owner
Trust 2013-1's Timeshare Loan Backed Notes, Diamond Resorts Tempus Owner Trust
2013's Timeshare Loan Backed Notes and the Quorum Facility shall each be
considered a Receivables Securitization.
“Receivables Subsidiaries” shall mean (a) Diamond Resorts Owner Trust 2009-1,
Diamond Resorts Owner Trust 2011-1, Diamond Resorts Owner Trust 2013-1, Diamond
Resorts Tempus Owner Trust 2013 and DRI Quorum 2010, LLC, and (b) a Subsidiary
that is a newly formed, wholly owned, bankruptcy-remote, special purpose
Subsidiary of DRC (i) that engages in no activities other than in connection
with the financing of Diamond Timeshare Receivables, all proceeds thereof and
all rights (contractual or other), collateral and other assets relating thereto,
and any business or activities incidental or related to such business (including
servicing of Diamond Timeshare Receivables), (ii) that is designated by a
Financial Officer of Holdings (as provided for below) as a Receivables
Subsidiary, (iii) of which no portion of its Indebtedness or any other




--------------------------------------------------------------------------------




obligations (contingent or otherwise) (A) is Guaranteed by, recourse to or
otherwise obligates Holdings, Polo Holdings, DRC or any other Subsidiary (other
than (1) pursuant to Standard Securitization Undertakings, (2) in an amount not
to exceed $5,000,000 or (3) any obligation to sell or transfer Diamond Timeshare
Receivables) or (B) subjects any property or asset of Holdings, Polo Holdings or
any other Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, and (iv) with which none of Holdings, Polo Holdings, DRC
or any other Subsidiary has any material contract, agreement, arrangement or
understanding (except in connection with a Receivables Securitization) other
than on terms no less favorable to Holdings, Polo Holdings, DRC or any other
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of Holdings, other than fees payable in the ordinary course of
business in connection with servicing Diamond Timeshare Receivables. A Financial
Officer of Holdings shall deliver a certificate to each Managing Agent and each
Non-Conduit Purchaser designating such Subsidiary as a Receivables Subsidiary
and certifying that to the best of such officer's knowledge and belief after
consulting with counsel, (x) such designation complies with the foregoing
conditions and (y) immediately after giving effect to such designation, no
Default shall have occurred and be continuing.
“Record Date” shall mean, with respect to any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.
“Recovery Ratio” for any Determination Date, equals: (i) if any Timeshare Loans
became Defaulted Timeshare Loans during the three immediately preceding Due
Periods (or if fewer than three Due Periods have elapsed, the actual number of
Due Periods which have elapsed), the percentage equivalent of a fraction (a) the
numerator of which is equal to the sum of (x) the aggregate Loan Balances of all
Timeshare Loans that became Defaulted Timeshare Loans during the three
immediately preceding Due Periods (or if fewer than three Due Periods have
elapsed, the actual number of Due Periods which have elapsed) that were
repurchased by the Seller prior to such Determination Date (with the principal
balance of each Timeshare Loan determined as of the day immediately preceding
the date on which such Timeshare Loan became a Defaulted Timeshare Loan) and (y)
all recoveries or remarketing proceeds received during the three immediately
preceding Due Periods (or if fewer than three Due Periods have elapsed, the
actual number of Due Periods which have elapsed) in respect of Defaulted
Timeshare Loans for which the Seller did not exercise its option to repurchase
prior to such Determination Date and (b) the denominator of which is the
aggregate Loan Balances of all Timeshare Loans that became Defaulted Timeshare
Loans during the three immediately preceding Due Periods (or if fewer than three
Due Periods have elapsed, the actual number of Due Periods which have elapsed);
and (ii) otherwise, 100%.
“Related CP Issuer” shall mean the commercial paper issuing company from which a
Conduit Purchaser obtains funding.
“Related Security” shall mean with respect to any Timeshare Loan owned by a
Person, (i) all of such Person's interest in the Timeshare Property arising
under or in connection with the related Mortgage, including, without limitation,
all Liquidation Proceeds and Insurance Proceeds received with respect thereto on
or after the Cut-Off Date, and the Timeshare Loan




--------------------------------------------------------------------------------




Documents relating to such Timeshare Loan, (ii) all other security interests or
liens and property subject thereto from time to time purporting to secure
payment of such Timeshare Loan, together with all mortgages, assignments and
financing statements signed by an Obligor describing any collateral securing
such Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, (iv) all other security and books, records and
computer tapes relating to the foregoing and (v) all of such Person's right,
title and interest in and to any other account into which collections in respect
of such Timeshare Loans may be deposited from time to time.
“Relevant UCC” shall mean the Uniform Commercial Code as in effect in the
applicable jurisdiction.
“Repurchase Price” shall mean with respect to any Timeshare Loan to be purchased
by the Seller pursuant to the Sale Agreement, a cash price equal to the Loan
Balance of such Timeshare Loan as of the date of such repurchase, together with
all accrued and unpaid interest on such Timeshare Loan at the related coupon
rate to but not including the due date in the then current Due Period.
“Request” shall have the meaning specified in Section 1.2(b) of the Custodial
Agreement.
“Request for Release” shall be a request signed by the Servicer in the form
attached as Exhibit B to the Custodial Agreement.
“Required Overcollateralization Amount” shall mean, for any Payment Date, an
amount equal to the product of (i) the Initial Overcollateralization Percentage
and (ii) the Aggregate Loan Balance as of the Cut-Off Date.
“Reservation System” shall mean a reservation system pursuant to which
reservations for particular locations, times, lengths of stay and unit types at
the Resort are received, accepted, modified or canceled.
“Reserve Account” shall mean the account maintained by the Indenture Trustee
pursuant to Section 3.02(b) of the Indenture.
“Reserve Account Draw Amount” shall have the meaning specified in Section
3.02(b)(i) of the Indenture.
“Reserve Account Floor Amount” shall mean, for any Payment Date, an amount equal
to the lesser of (i) 0.25% of the Initial Note Balance and (ii) 50% of the
Outstanding Note Balance on such Payment Date prior to taking into account any
distributions of principal on such Payment Date.
“Reserve Account Initial Deposit” shall mean 1.00% of the Aggregate Loan Balance
as of the Cut-Off Date.




--------------------------------------------------------------------------------




“Reserve Account Required Balance” shall mean, for any Payment Date, (i)
occurring during a Rapid Amortization Period, an amount equal to the Reserve
Account Floor Amount, or (ii) occurring during a Non-Rapid Amortization Period,
(a) if no Cash Accumulation Event has occurred and is continuing, an amount
equal to 1.00% of the Aggregate Loan Balance as of the last day of the related
Due Period, or (b) if a Cash Accumulation Event has occurred and is continuing,
an amount equal to the product of (x) the Aggregate Loan Balance as of the last
day of the related Due Period and (y) the greater of (1) 24.00% and (2) the
product of (A) two and (B) the Delinquency Level for such Due Period; provided,
however, that in no event will the Reserve Account Required Balance be less than
the Reserve Account Floor Amount.
“Resort” shall mean Mystic Dunes Resort & Golf Club.
“Resort Association” shall mean The Palms Country Club and Resort Condominium
Association, Inc.
“Responsible Officer” shall mean (a) when used with respect to the Indenture
Trustee, any officer assigned to the Corporate Trust Office, including any
Managing Director, Vice President, Assistant Vice President, Secretary,
Treasurer, any trust officer or any other officer of the Indenture Trustee
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer's knowledge of
and familiarity with the particular subject; (b) when used with respect to the
Servicer, any officer responsible for the administration or management of the
Servicer's servicing department; (c) when used with respect to the Issuer, any
officer of the Owner Trustee having direct responsibility for administration of
the Trust Agreement and, for so long as the Administration Agreement is in
effect, any officer of the Administrator, and (d) with respect to any other
Person, the Chairman of the Board, the President, a Vice President, the
Treasurer, the Secretary or the manager of such Person.
“Restricted Period” shall mean the 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the Initial Purchaser and any other distributor (as such term
is defined in Regulation S) of the Notes, and (b) the Closing Date.
“S&P” shall mean Standard & Poor's Ratings Services, a Standard & Poor's
Financial Services LLC business.
“Sale Agreement” shall mean the agreement, dated as of September 20, 2013, by
and between the Seller and the Issuer pursuant to which the Seller sells the
Timeshare Loans to the Issuer.
“Schedule of Timeshare Loans” means the list of Timeshare Loans attached to the
Sale Agreement in electronic format as Exhibit A, as amended from time to time
to reflect repurchases pursuant to the terms of the Sale Agreement and the
Indenture, which list shall set forth the following information with respect to
each Timeshare Loans as of the Cut-Off Date, in numbered columns:




--------------------------------------------------------------------------------




1    Loan/Contract Number
2    Name of Obligor
3 Unit(s)/Week(s), as applicable
4    Interest Rate Per Annum
5    Date of Origination
6    Original Loan Balance
7    Maturity Date
8    Monthly Payment Amount
9    Original Term (in months)
10    Outstanding Loan Balance
11    Name of Originator
12    Number of Scheduled Payments


“Scheduled Foreclosure Date” shall have the meaning specified in Section 1.2(b)
of the Custodial Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Seller” shall mean Diamond Resorts Tempus Seller 2013, a Delaware limited
liability company.
“Seller Undertaking Agreement” shall mean that certain Seller Undertaking
Agreement, dated as of September 20, 2013 by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee.
“Senior Interest Distribution Amount” shall equal, for a Note and any Payment
Date, the sum of (i) interest accrued during the related Interest Accrual Period
at the Senior Note Rate on the Outstanding Note Balance immediately prior to
such Payment Date and (ii) the amount of unpaid Senior Interest Distribution
Amounts from prior Payment Dates plus, to the extent permitted by law, interest
thereon at the Senior Note Rate. The Senior Interest Distribution Amount for the
Notes will be calculated on the basis of a 360-day year consisting of twelve
30-day months.
“Senior Note Rate” shall mean with respect to Notes, 4.50%.
“Servicer” initially shall mean DRFS and its permitted successors and assigns or
such other successor servicer as provided in the Indenture.
“Servicer Event of Default” shall have the meaning specified in Section 5.04 of
the Indenture.
“Servicer Undertaking Agreement” shall mean that certain Servicer Undertaking
Agreement, dated as of September 20, 2013, by the Performance Guarantors in
favor of the Issuer and the Indenture Trustee.




--------------------------------------------------------------------------------




“Servicing Fee” shall mean for any Payment Date, an amount equal to the product
of (i) one-twelfth of 1.50% and (ii) the Aggregate Loan Balance as of the first
day of the related Due Period.
“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.
“Servicing Standard” shall have the meaning specified in Section 5.01 of the
Indenture.
“Single Asset Financing” shall mean a financing pursuant to which (a) any
Financed Asset is owned by a Single Asset Financing Subsidiary and (b) such
Single Asset Financing Subsidiary conveys or otherwise transfers to any other
person or grants a security interest to any other person in, such Financed
Asset, and any other assets in respect of which security interests are
customarily granted in connection with such transactions.
“Single Asset Financing Subsidiary” shall mean a Subsidiary that is a newly
formed, wholly owned, bankruptcy-remote, special purpose Subsidiary of DRC (a)
that engages in no activities other than in connection with the ownership and
financing of the Financed Asset and all rights (contractual or other) and other
assets relating thereto, and any business or activities incidental or related to
such Financed Asset, (b) that is designated by a Financial Officer of Holdings
(as provided below) as a Single Asset Financing Subsidiary and (c) of which no
portion of its Indebtedness or any other obligations (contingent or otherwise)
(i) is Guaranteed by, recourse to or otherwise obligates Holdings, Polo
Holdings, DRC or any other Subsidiary (other than Standard Securitization
Undertakings) or (ii) subjects any property or asset of Holdings, Polo Holdings
or any other Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof. A Financial Officer of Holdings shall deliver a
certificate to each Managing Agent and each Non-Conduit Purchaser designating
such Subsidiary as a Single Asset Financing Subsidiary and certifying that to
the best of such officer's knowledge and belief after consulting with counsel,
(x) such designation complies with the foregoing conditions and (y) immediately
after giving effect to such designation, no Default shall have occurred and be
continuing.
“Standard Securitization Undertakings” mean representations, warranties,
covenants and indemnities entered into at any time by Polo Holdings, DRC or any
other Subsidiary (other than a Receivables Subsidiary or a Single Asset
Financing Subsidiary) that are reasonably customary in securitization
transactions involving receivables similar to Diamond Timeshare Receivables or
financings similar to Single Asset Financings.
“Stated Maturity” shall mean the Payment Date occurring on December 2023.
“Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. § 3801, et seq., as the same may be amended from time to time.
“Structuring Agent” shall mean Credit Suisse AG, New York Branch.




--------------------------------------------------------------------------------




“Structuring Fee” shall have the meaning set forth in the Fee Letter.


“Subordinate Interest Distribution Amount” shall equal, for a Note and any
Payment Date, the sum of (i) interest accrued during the related Interest
Accrual Period at the Subordinate Note Rate on the Outstanding Note Balance
immediately prior to such Payment Date and (ii) the amount of unpaid Subordinate
Interest Distribution Amounts from prior Payment Dates plus, to the extent
permitted by law, interest thereon at the Subordinate Note Rate. The Subordinate
Interest Distribution Amount for the Notes will be calculated on the basis of a
360-day year consisting of twelve 30-day months.
“Subordinate Note Rate” shall mean with respect to Notes, 1.50%.
“Subsidiary” means any subsidiary of Holdings, including Polo Holdings and DRC.
“Successor Servicer” shall mean the Back-Up Servicer and its permitted
successors and assigns, as provided in the Indenture, upon succeeding to the
responsibilities and obligations of the Servicer in accordance with Section 5.16
of the Indenture.
“Synthetic Lease” shall mean as to any person any lease including leases that
may be terminated by the lessee at any time of any property whether real
personal or mixed that is accounted for as an operating lease under GAAP and in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S federal income tax purposes other than any such lease under which
such person is the lessor.
“Synthetic Lease Obligations” shall mean as to any person an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Tape(s)” shall have the meaning specified in Section 5.16(b) of the Indenture.
“Tempus Resorts Chapter 11 Plan” means the chapter 11 plan confirmed by the
Tempus Resorts Confirmation Order.
“Tempus Resorts Confirmation Order” means the Order Approving Debtors' Amended
Disclosure Statement and Confirming Debtors' Amended Plan of Reorganization as
Modified, entered by the United States Bankruptcy Court for the Middle District
of Florida on May 5, 2011 (Docket No. 350) in the chapter 11 bankruptcy cases
commenced by Tempus Resorts International, Ltd. and certain of its affiliates,
jointly administered as Case No. 6:10-bk-20709-KSJ.
“Timeshare Interest” means a Timeshare Property, and Timeshare Interest or
“Timeshare Interests,” when used in the Transaction Documents, means, as
applicable, any Timeshare Interest that is subject to a Timeshare Loan or all
Timeshare Properties that are subject to the Timeshare Loans, listed on the
Schedule of Timeshare Loans, as the same may be amended from time to time.




--------------------------------------------------------------------------------




“Timeshare Laws” means the provisions of any applicable laws, statutes or
regulations and all amendments, modifications or replacements thereof and
successors thereto, and all regulations and guidelines promulgated thereunder or
with respect thereto, now or hereafter enacted.
“Timeshare Loan” shall mean a timeshare loan subject to the lien of the
Indenture and listed on the Schedule of Timeshare Loans as sold by the Seller to
the Issuer and simultaneously assigned to the Indenture Trustee on the Closing
Date. As used in the Transaction Documents, the term “Timeshare Loan” shall
include the related Obligor Note, Mortgage and other security documents
contained in the related Timeshare Loan File.
“Timeshare Loan Acquisition Price” shall mean on any date of determination, with
respect to any Timeshare Loan, an amount equal to the Loan Balance of such
Timeshare Loan plus accrued interest thereon.
“Timeshare Loan Documents” shall mean, with respect to a Timeshare Loan and each
Obligor, the related (i) Timeshare Loan Files and (ii) Timeshare Loan Servicing
Files.
“Timeshare Loan Files” shall mean with respect to any purchaser of a Timeshare
Property for which the Obligor is a party to a Timeshare Loan, the following
documents executed by such purchaser or delivered in connection with such
Timeshare Loan:
(a)    an original Obligor Note bearing all intervening endorsements showing a
complete chain of endorsements from the originator of such Timeshare Loan to the
Last Endorsee, endorsed by the Last Endorsee, without recourse, in the following
form: “Pay to the order of _____________, without recourse” and signed in the
name of the Last Endorsee by an authorized officer;


(b)    the original recorded Mortgage containing the original signatures of all
persons named as the maker, the mortgagor or trustor with evidence of recording
indicated;


(c)    an original individual or bulk assignment of the Mortgage in blank and in
recordable form and signed in the name of the Last Endorsee by an authorized
officer;


(d)    the originals of all intervening assignments (or a copy certified to the
Custodian) of the Mortgage showing a complete chain of assignments from the
originator of such Timeshare Loan to the Last Endorsee;


(e)    an original or copy of any assumption or modification of the Obligor Note
or Mortgage with evidence of recording thereon or an original or a copy of the
title insurance policy with respect to such Mortgage;


(f)    an original or a copy of an individual or bulk title insurance policy or
master blanket title insurance policy covering such Timeshare Loan when
applicable (or a commitment for title insurance or an opinion of counsel with
respect to title and liens encumbering the Timeshare Property);




--------------------------------------------------------------------------------




(g)    the original or a copy of the Purchase Contract that relates to each
Obligor Note, including any addenda thereto;


(h)    the original truth-in-lending disclosure statement (or a copy) that
relates to each Timeshare Loan; and


(i)    receipt in the form of Exhibit E to the Custodial Agreement, which has
been executed by the related Obligor.


“Timeshare Loan Servicing File” shall mean, with respect to each Timeshare Loan
and each Obligor a copy of the related Timeshare Loan File and all other papers
and computerized records customarily maintained by the Servicer in servicing
timeshare loans comparable to the Timeshare Loans.
“Timeshare Property” shall mean a timeshare fee simple interest in real estate
regarding a Unit, however denominated or defined in the applicable condominium
or timeshare declaration, pursuant to which such fee simple interest in real
estate is created, together with all rights, benefits, privileges and interests
appurtenant thereto, including the common areas and common furnishing
appurtenant to such Unit, and the rights granted the Issuer (as assignee) which
secure the related Timeshare Loan.
“Total Funded Debt” means, at any time, the total consolidated Indebtedness of
Holdings and the Subsidiaries at such time (excluding (a) Indebtedness of the
type described in clauses (c), (f), (g) and (k) of the definition of such term,
(b) Indebtedness of the type described in clause (i) of the definition of such
term, except to the extent of any unreimbursed drawings thereunder, (c)
Indebtedness outstanding under a Receivables Securitization, and (d)
Indebtedness of any Unrestricted Subsidiary). It is understood that, when
calculating Total Funded Debt, the total consolidated Indebtedness of Holdings
and the Subsidiaries shall not be reduced by the amount of cash or cash
equivalents held by or for the benefit of Holdings or its consolidated
Subsidiaries.
“Trailing Documents” shall have the meaning specified in Section 1.1(c) of the
Custodial Agreement.
“Transaction Documents” shall mean the Indenture, the Custodial Agreement, the
Purchase Agreement, the Sale Agreement, the Trust Agreement, the Administration
Agreement, the Seller Undertaking Agreement, the Servicer Undertaking Agreement,
the Note Purchase Agreement, the Deposit Account Control Agreement, the Fee
Letter and all other agreements, documents or instruments delivered in
connection with the transactions contemplated thereby.
“Transition Expenses” means any documented costs and expenses (other than
general overhead expenses) incurred by the Back-Up Servicer should it become the
Successor Servicer as a direct consequence of the termination or resignation of
the initial Servicer and the transition of the duties and obligations of the
initial Servicer to the Successor Servicer.




--------------------------------------------------------------------------------




“Trust Accounts” shall mean collectively, the Collection Account, the Reserve
Account and such other accounts established by the Indenture Trustee pursuant to
Section 3.02 of the Indenture.
“Trust Agreement” shall mean that certain trust agreement, dated as of August
15, 2013 and amended and restated as of September 20, 2013, each by and between
the Owner and the Owner Trustee.
“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.
“Unit” shall mean a residential unit or dwelling at the Resort.    
“Unrestricted Subsidiary” shall mean (i) FLRX Inc. and its subsidiaries, ILX
Acquisition, Inc. and its subsidiaries, Tempus Holdings, LLC and its
subsidiaries, and DPM Holdings, LLC and its subsidiaries, until the occurrence
of any of the following: (a) the capital structure and indebtedness as between
such Unrestricted Subsidiary and Diamond Resorts International, Inc. or any of
Diamond Resorts International, Inc.'s subsidiaries changes, (b) Diamond Resorts
International, Inc. or any subsidiary thereof is exposed to a potential
liability of such Unrestricted Subsidiary or has any monetary obligation to or
on behalf of such Unrestricted Subsidiary or (c) such Unrestricted Subsidiary
ceases to be an “Unrestricted Subsidiary” under the High Yield Facility, and
(ii) any other Unrestricted Subsidiary designated in writing by the Initial
Managing Agent with the consent of the Majority Noteholders.
“USAP” shall have the meaning specified in Section 5.05(c) of the Indenture.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.




